EBRD activities
The next item is the report (A5-0421/2002) by Helmuth Markov, on behalf of the Committee on Economic and Monetary Affairs, on the activities of the European Bank for Reconstruction and Development (EBRD) (2002/2095(INI)).
Mr President, Mr Lemierre, ladies and gentlemen, I wish to begin by welcoming Mr Lemierre and his colleagues to the European Parliament, and take this opportunity to express my warm thanks to you and the Bank's staff for the extraordinarily positive cooperation which we were able to establish during the preparation of this report. The EBRD responded to me with great openness and willingness to cooperate, thus making my work on this report both interesting and informative. I was able to hold numerous discussions with representatives of the Bank as well as with project agencies from various countries, which gave me a detailed picture of the Bank's operations, its problems and successes, but also, and to a minor extent, its failures.
The EBRD is unique among development banks in having a political mandate. According to this mandate, its purpose is to foster the transition towards open market-oriented economies and to promote private and entrepreneurial initiative in the Central and Eastern European countries and CIS states committed to the principles of multiparty democracy, pluralism and market economics. It is also part of the Bank's political mandate to promote, across the full range of its activities, environmentally sound and sustainable development. In my view, political guidelines governing the activities of other development banks would be desirable as well. Having scrutinised its operations, we can attest that the EBRD performs well in fulfilling its current mandate.
In selecting the projects to be funded, the EBRD prefers to be involved in small and medium-sized projects rather than promoting large-scale prestige projects. It shows great willingness to take risks through its commitment to projects which other banks deem too risky, but it does not systematically seek the security of state guarantees. A key focus of its activities is developing small and medium-sized businesses. The EBRD's micro-financing projects deserve particular mention in this context. Yet its high willingness to take risks does not take place at the expense of sound business management, as is borne out by the fact that it has always received the highest rating (triple A) from international rating agencies.
In my capacity as rapporteur, I would like to make a number of recommendations to the Bank, notwithstanding the positive assessment of its work overall. Although its activities focus primarily on the transitional promotion of private and public enterprise, its operations undoubtedly have macroeconomic effects. For this reason, an analysis of its operations should include economic data, which has not been the case to date. I am thinking especially of factors such as trends in employment, wages and salaries, productivity, company turnover, and so on. This will allow comparisons to be drawn between regions where the EBRD operates and regions where it does not operate, so that the influence of EBRD activities on macroeconomic development can be assessed.
In this context, it should also be a stated aim of the EBRD's operations to achieve synergy effects. Pursuing an integrated approach designed to help entire value-added chains in a region can contribute to promoting regional economic and social flows, thus facilitating sustainable development, which - as already mentioned - is one of the tasks defined in the Bank's mandate.
It is also, in my view, important to encourage the Bank to tailor its policies to local circumstances. Each country in which it operates has taken different decisions on its economic structures throughout the transformation process, especially as regards the division between the public and private sectors. The Bank therefore should not attempt to operate in the same way in every country. It would be a misinterpretation of the Bank's political mandate, were it to set itself up as the herald of ultra-liberalism and set itself the sole goal of promoting privatisation and uncontrolled liberalisation. It does not do so, but I want to point out that this risk must be controlled from the outset.
My report is a first for the European Parliament, since it is the first time that the operations of the EBRD have been subject to scrutiny and assessment by this House. This closes a gap which marked the EBRD out from other banks, such as the EIB, which has been subject to assessment by the EP for years. In future, a report on the EBRD will be presented to the European Parliament every two years. I think that with this own-initiative report, the foundation stone has been laid for positive and continuous cooperation between the Bank and the European Parliament.
Mr President, I should first like to congratulate Mr Markov on his report on the activities of the European Bank for Reconstruction and Development (EBRD).
In our view, the report gives an accurate account of the nature of the Bank's mandate and activities by identifying three features peculiar to it alone. Firstly, the Bank has both a political and an economic mandate. Secondly, it has implemented a policy of conditionality. In particular, this has affected the Bank's involvement in environmental issues, as Mr Markov mentioned. Lastly, there is the commitment to both the additionality and profitability of the funds made available. This requires the Bank to take on risks private operators would decline.
The pragmatic approach the EBRD brings to the interpretation of its mandate also features prominently in the report. This pragmatism has allowed the Bank to resolve a number of potential contradictions by adapting its political and economic framework to suit the stage of economic, cultural and social development attained by each country. It has also made it possible for the Bank to reassess its operational priorities and gradually build the promotion of small and medium-sized enterprises or local financial institutions into these priorities. In addition, support for strategic international investors has been enhanced.
This same pragmatic approach has enabled the Bank, with the support of its shareholders, to adjust some of the limits to its mandate. For instance, within its general strategy, more importance is now attached to reform of the regulatory framework and to how efficiently it is implemented by local administrations and judicial authorities.
Mr Markov's report also rightly suggests placing additional emphasis on certain aspects of this pragmatic approach. One instance is more careful consideration of the social and political aspects of restructuring the productive sector. Another example is the reference to a more active role in the sustainable development of the energy sector. A further example is the reference to strengthening the Bank's operations at municipal level.
I should now like to say a few words about the relationship between the Union and the Bank. First, this is an entirely innovative relationship at the institutional level, since the EBRD is the only international institution of which the European Commission is a shareholder. This is particularly evident in the Board of Governors. The Member States and the Union's institutions together represent a majority when a vote is to be taken.
Cooperation between the Community and the Bank is another significant feature, and has developed considerably. I believe it is now extremely close, and takes many different forms. In particular, cooperation was strengthened through the Bank's active involvement in the pre-accession strategy. A network of working relationships between the services of the Commission and the Bank in now firmly established. This has resulted in a significant increase in that part of the Community budget devoted to supporting or cofinancing the Bank's projects. In the early 1990s it was estimated that this contribution amounted to approximately EUR 40 million. In recent years, however, it has increased to an average annual sum of EUR 300 million.
Finally, from the point of view of political priorities, cooperation with the Bank is indeed cause for satisfaction. It has allowed us to draw on two fundamental assets for which we are indebted to the Bank, or to make use of them so as to enhance European policies. The first of these is the Bank's competence in the region. This is due to its extensive knowledge of the current situation in the countries in question. The second is the Bank's practice of conditionality, which has often made it possible for the Bank's involvement to serve to promote compliance with European standards. This has been the case with regard to the environment.
In conclusion, I should simply like to emphasise that on the basis of these findings, it appears that the relationship between the Union and the Bank is bound to become even closer in all countries. Clearly, there is scope for further development of the Bank's activities in Russia, in other CIS States, and in the Balkans. It would also appear that there is scope for further involvement in the candidate countries following accession. In this connection, we endorse the view expressed in Mr Markov's report. We certainly believe it would be wise to continue active cooperation with the EBRD following enlargement, whilst also working with the obvious partner, namely the European Investment Bank. This will enable us to continue to benefit from the EBRD's experience after enlargement. It goes without saying that the degree of cooperation and the time periods involved will depend on the EBRD's capacity to respond to the actual needs identified in this area.
I am particularly pleased today to be able to welcome the President of the EBRD on an occasion which, as the rapporteur has remarked, is the first such encounter and dialogue on these terms between the EBRD and Parliament.
Mr President, I would first of all like to thank the European Parliament, the Committee on Economic and Monetary Affairs, and more particularly Mr Markov, for the attention that they have given to the EBRD. As you have said, this is a first and it is very important for the institution that I have the honour to chair.
This leads me to four brief and simple comments, since the report by Mr Markov and the proposals from Mr Solbes Mira have enlightened Parliament.
The first comment relates to the institution itself. The EBRD is an novel institution, first of all because it is recent and young; it has achieved some successes; it has also endured some failures and is always trying to learn. It is an institution in which the European states and the European Union have a large majority among the countries that operate the bank and many non-European countries - the United Sates, Canada, Japan, Australia, New Zealand, Mexico, Egypt, Israel and Turkey, among others. We are talking about an institution in which Europe plays a most essential role with many partners. What is the basic element binding them? I think that there are two types.
First of all there is a very firm commitment to ensuring transition in the East. That is a commitment for everyone. We saw this when our strategy was updated for the coming years, with the commitment made by the non-Europeans to support the transition process in the future throughout the region, including in Central Europe. The second element is the principles, which were recalled by Mr Markov: joint financing with the private sector, the capacity to take risks in order to encourage the private sector to move the market economy forward, and at the same time not competing with the private sector. These principles of additionality, conditionality and impact on transition are the real foundations of the institution. I must also mention a third dimension, which Mr Markov referred to just now, which is its political dimension. The EBRD has a political mandate. We are charged with ensuring the progression of the market economy, but also of democracy, which leads us, following internal debates in the Board of Directors, the conclusions of which are made public, to take decisions such as reducing and almost halting our contributions in countries such as Belarus and Turkmenistan.
My second comment concerns experience acquired and strategy, as Mr Markov described. Currently, the bank is achieving high levels of assistance. Last year, we invested EUR 3.9 billion, which is the bank's highest level of assistance. Over a period of around ten years, we have helped to attract EUR 70 to 80 billion of investment to the East, which represents an extremely high proportion of the flow of investment in the East. We are also implementing the strategy adopted by the Bank's shareholders, which is development towards the East.
We are maintaining a strong commitment in Central Europe. For obvious reasons, you are aware of the situation in Central Europe, and I had the opportunity to discuss it at length with Commissioner Solbes Mira; there is a considerable need for investment and, in particular, budgetary pressure can only be reduced through a high volume of investment. This is, of course, very important to the EBRD, as it is focused on priority objectives such as financing SMEs, financing medium-sized enterprises, industrial restructuring and regional development. We do of course largely consider ourselves as an agency for implementing projects for the Commission and the European Union, and we are currently developing our activities in the South East - the Balkans, the Caucasus, Ukraine, Romania and Bulgaria, and particularly in Russia.
My second comment regarding strategy concerns the importance we attach to the development of small enterprises, micro-enterprises and SMEs.
This was an unknown concept in the East ten years ago and today we are seeing it develop. We are implementing it, I must stress, in particular thanks to the support of our shareholders and of the European Union, who play a most essential role. We act as a lever for implementing these measures and we ensure that we work with the banking sector to improve its competence by training bankers to develop these techniques. If we are not able to do that, we create our own institutions, in order to ensure that the development takes place within the necessary timescale.
In the same way, we are developing our efforts in terms of relations with all businesses in the East and in Japan. Why? First of all because it is taxpayers' money that is involved and these companies have, through you, invested in the EBRD, so naturally we should at least inform them of what we might do with the Bank. In particular we are currently developing contacts with businesses, not only large businesses but also medium-sized businesses, in Europe, because we think that medium-sized enterprises in Europe could have an extremely significant role to play in the development of the economies of the East.
Similarly, when we work with large enterprises, we look at the structuring effect on the Eastern economies, and particularly on sub-contracting, the development of small enterprises through large enterprises. I think that the best example that I can give is the development of enterprises in the automobile sector, which attracts sub-contractors and enables the development of local sub-contractors.
My last point is that we are currently doing a great deal to develop work with local enterprises, because we consider it to be absolutely essential; this is progressing all over Central Europe, obviously, but also in Russia and Central Asia. In the same way, we are starting to develop funding for municipalities and we plan to develop funding for municipalities in local currency, even if we take on the monetary risk ourselves, due to the development of the financial markets, so that local communities do not have to do so.
My fourth comment is concerning the proposals and comments made by your rapporteur. I would simply like to say that I share them. We agree, we take them on board and we will try to translate them into reality. I would just like to make two specific comments. First of all regarding the social dimension, always a key concern of the EBRD which, while being an institution designed to promote the market economy, considers that social cohesion is an important point. We pay particular attention to employment issues, and also, more specifically, to charging policies. Improving the quality of life of the population, drinking water, transport and municipal services as a whole are part of charging policies. You are aware that the Eastern countries are not used to charging policies. Implementing sound, sustainable charging policies is therefore absolutely necessary, and they must be acceptable to the population. From this point of view, I must thank the European Union for the contribution that it has given us, particularly through Community funds enabling the initial cost of projects to be reduced so that charging policies can be put in place that are acceptable to the populations and can maintain quality of service and of investment.
My second comment concerns the environment. The environment is at the heart of the institution's mandate. There is a great deal to be done. There is a considerable legacy from the past in the Eastern countries, and I will just mention a particular dimension of our work, which is nuclear decommissioning, on which we are doing a lot of work with the European Union. We manage EUR 1.5 billion in funds allocated to nuclear cleaning-up projects in the countries that are soon going to join the European Union and others that are a little further off. We see this as a fundamental activity.
My last comment concerns relations with the European Union. The European Union is our great partner and our great support, particularly through your contribution, Mr Solbes. Mr Solbes is our governor and monitors us closely with the required level of firmness. We work with the services of the European Union and of all the Member States openly and under excellent conditions. As you said, Mr Solbes, not only do we receive political support, which is essential to us, but also financial support, and that role is currently being extended.
Our second partner is the EIB, which is an important partner for us. We welcome the necessary increase in its contributions, particularly to acceding countries. I work a great deal with Philippe Maystadt and we have a close relationship. You are aware that the EIB is a shareholder of the EBRD, like the Commission and the European Union. We therefore have a close, trusting relationship; our aim is certainly not to be redundant but to ensure that we complement each other as necessary. To be brief, I can simply bear witness to the fact that the quality of the relations that I personally have with Philippe Maystadt and with the EIB are the best guarantee for European taxpayers of the quality of use of the funds that are made available to the two institutions.
I am sorry that my speech was a little long. I felt that it was useful, on the occasion of this first examination of the situation of the EBRD in the European Parliament, to make these few introductory comments.
Mr President, I too would like to welcome Mr Lemierre and his colleagues to Parliament. His speech gave us a feeling that there is a combination of idealism, and also very considerable practicality, in the way they approach their job.
I would also like to congratulate Mr Markov on his report. He has devoted much care, conscientious effort and good sense to assessing the role and performance of the European Bank for Reconstruction and Development. His comments are measured and are a positive contribution to the EBRD's future.
I recently read in the press the title 'The little-known EBRD'. Perhaps relative to its early days it is quite pleased to have that sobriquet, but if that is indeed the case, it is time that the EBRD became a lot better known. Perhaps this exposure in Parliament will help in that direction. This is the first time, as has already been said, that Parliament has reported on the bank, even though the majority of its capital and votes are held by EU Member States and EU institutions, even though it has played, and continues to play, a vital role in helping many of the accession states to develop their economies and political institutions to the standards which their people seek, and which will permit them a smooth entrance into the European Union family.
That is not all. The EBRD is also making a critical contribution to the countries which will border the enlarged European Union. It is of considerable interest that last November the EBRD announced a new strategy for its Russian operations which will extend its work into the regions of Russia, away from Moscow and St Petersburg, and help diversify the Russian economy so that it is no longer over-dependent on natural resources. The EBRD is the largest single foreign investor in Russia, and Russia is the largest country in its portfolio.
Also of concern to us in the European Union is the work done by the bank in Yugoslavia, and the former republics of Yugoslavia and the Balkans. It is critical to the peace and security of our continent that these countries be assisted to reach a state of economic and political stability from which they too can advance to membership of the European Union in due course.
In its objectives the EBRD is unique for such an institution, in that it not only aims to provide for economic progress, but also has a very specific duty to help its client countries develop a democratic culture and the necessary democratic institutions and procedures. The monitoring and measurement of its success must therefore take into account how far it has achieved its aims, both economic and democratic. It is difficult to be other than impressed by the EBRD's track record.
The PPE-DE Group will be supporting Mr Markov's report as it stands. We will vote against all but two of the amendments which have been tabled, as they do nothing to enhance the report. The exceptions concern the newly launched public information policy, which we welcome. We will therefore support Amendments 2 and 4, which also welcome and encourage a more open and transparent approach.
Hopefully, the next time Parliament drafts a report on the EBRD, it will be to welcome the continuing success of a well-known and widely esteemed institution. I wish the EBRD, its President, Mr Lemierre, its staff and its clients continuing success in 2003 and in the longer-term future. Their success is vitally important to us all.
Mr President, Commissioner, ladies and gentlemen, President of the EBRD, I welcome the fact that for the first time in your presence, Parliament is examining a report on the EBRD, whose work, reputation and credibility have clearly been consolidated under your presidency. I would also like to thank our rapporteur, as he has shown how seriously Parliament has examined the work of the EBRD. Along with the rapporteur, we have co-signed two amendments which I hope Parliament will be able to adopt in order to further improve on the work of the Committee on Economic and Monetary Affairs.
The work of the EBRD deserves to be commended by Parliament, as it is an institution that is both original and exemplary. It is original because of the principles that drive it: support for the transition process, additionality, sound banking principles. I think that it shows exemplary qualities that we could be guided by in several other areas. It also has the capacity to combine economic and political criteria: another important element. You are neither a European bank nor an extension of the World Bank and nevertheless you have close links with us. There is also the capacity to take risks, to evolve in an unstable environment and to provide funding for essential projects, including during times of crisis, as you demonstrated during the Russian crisis. Finally, there is the capacity to constantly promote the activity of SMEs, which are particularly important to Parliament.
I would like to specifically highlight two points in Mr Markov's report. The first point is that, although the EBRD is not an institution of the European Union and as it has a very specific relationship with it, we think it is important to be able to take advantage of this instrument in order to promote the principles and strategy that the European Union took on in Lisbon and Gothenburg outside of the Union, particularly in order to continue to promote employment, social policy, the environment, innovation and the knowledge-based economy to help sustainable development. My second point is the subject of the amendments which I hope will be adopted by Parliament. Their aim is to further increase the importance of the criterion of employment and taking trade unions into account when evaluating co-financing projects, even though I am aware that this is already the case. The EBRD should not advocate economic liberalism, it should also promote democratic and social values: you are not built on the model of the IMF.
I would like to stress the importance, within the activities of the EBRD, of the contributions that you can make to the fight against corruption and promoting good practice; stressing the need to refuse to get involved with funding structures and individuals whose source of finance is questionable. You said that this led you to halt your work in Belarus. As you are aware, such practices exist elsewhere.
Finally, I would like to highlight the future of the EBRD, as although ten countries that you work in are going to join us from 1 May 2004, the transition period is far from completed and we still largely need assistance from the EBRD in order to facilitate transition funding in those countries, so that they can play a full role in the European Union.
Mr President, Commissioner, Mr Lemierre, may I begin by congratulating Mr Markov on a sterling report. The EBRD has been, and will be, of great importance to the development of former Communist Europe. For many of the countries, the door is now open to membership of the EU. This is obviously the best way for them to secure a better social and economic future. There are, however, still many countries that are, and will be, outside the EU's internal market. If the gulfs between countries and peoples are not to increase further, the EBRD's efforts are perhaps needed now more than ever.
It is not easy to transform Communist planned economies that have sucked the life out of societies and people and introduce a market economy philosophy. We can now see the huge costs for the former GDR. I am particularly pleased that the Markov report emphasises free competition and the opportunities provided by the market and highlights, for example, the great importance of small companies to an affluent society.
We Liberals have especially wanted to emphasise a matter also addressed by Mr Purvis, to the effect that the EBRD must step up its efforts in the EU's new border countries, for example in Moldova and Ukraine. Obviously, this must also be done in Russia where the trend is, in spite of everything, in the right direction. That the former Soviet empire and its inhabitants should acquire a more secure economic foundation is, of course, of the greatest interest to us within the EU in terms of economics, security policy and also straightforward politics. That is apparent from an interesting article in today's Financial Times, quoting Mr Lemierre.
We also proposed more emphasis on projects that support democratic development. When it comes to Belarus, which is perhaps the worst remnant of the old Soviet period and which is without democracy, the EBRD should seek cooperation partners within non-governmental organisations. Human rights must always be guaranteed. It is therefore good that the EBRD should freeze assets and investments when human rights are threatened. Mr Purvis mentioned the Balkans and Serbia. There too, I believe that the EBRD's efforts are especially important in a situation in which democracy is very shaky and needs support.
I also believe it is important to emphasise that the EBRD should be managed in a professional and efficient way. The way in which it is organised must therefore be continually monitored, and unnecessary and costly bureaucracy prevented. We in the Group of the European Liberal, Democrat and Reform Party support Amendments Nos 2 and 4, just as Mr Purvis does, but also parts of Amendment No 5.
I want to conclude by saying that a number of the amendments concern the development of nuclear power. This is, in my opinion, a source of energy that is clean and reduces the increasing greenhouse effect. It reduces the risks of climate change if it is safe and properly managed. I wonder therefore what the Greens have against it.
I think that today we can welcome the vision of those who established the EBRD, Jacques Attali (even though subsequently his management was called into question) and François Mitterrand. We can also welcome the political agreement of the French and German governments, which was crucial to completing the project. Now we have a great regional development bank and today we congratulate Mr Lemierre and the Bank's staff. I am entirely in agreement with my colleague and friend Mr Markov, and will just raise some questions for the future.
First of all, should the original political objective not be renewed? For the CIS countries, this objective is still to promote transition to a market economy. However, in the case of the countries involved in enlargement, the transition is well underway and in some cases completed, and for them the objective is now catching up, development and cohesion, so that they can be fully integrated.
Secondly, the Bank does not operate as an ordinary commercial bank. It gives priority to SMEs, helps local banks, takes on responsibilities in terms of nuclear safety, takes risks, in short, it serves the public interest. Should these specific qualities not be consolidated at a time when the Union is working on a funding system focused on the internal market? Are there not risks of contradiction there? It is true that the Bank has a triple A rating, but that is linked to budgetary support, which we must guarantee. Are there not also problems in terms of achieving a balance between profit-making and loss-making projects? Finally, how can we consolidate the way that it complements public aid and the EIB?
Thirdly, does the EBRD not have a particular role to play in order to promote social responsibility among companies and market operators? Its principle of additional funding is very good and provides it with a lever with which to encourage public/private partnerships.
Fourthly, the EBRD can make a genuine contribution to establishing good governance of the public institutions of the countries concerned, in particular by seeking to involve civil society and the needs of the populations. Could it not begin to evaluate that experience by country and group of countries and put its ideas for the future to us?
Mr President, Commissioner, Mr Lemierre, ladies and gentlemen, I cannot add my voice to the praise heaped on the Bank by the rapporteur and the previous speakers. It is not the task of parliamentarians to pay tribute to banks' investment successes but to check whether this Bank, which is funded from the public purse, complies with the political rules in force in the European Union, namely the rules of transparency, the rules of sustainable development, and the rules of environmental compatibility. It is our task to demand that it does so.
This brings me to my points of criticism. Point 1: the support for investment in the BP pipeline for oil exploitation in the Caspian Sea. This, as everyone knows, is not necessarily intended to end hostilities in this region and bring peace. On the contrary, more than one million people have become refugees here over the last ten years. Admittedly, this is not an accusation that can be levelled at the European Bank for Reconstruction and Development itself, but the Bank does have a commitment to political principles. The fact is that this project will not produce a peace agreement, but will simply let the conflict in the region simmer on. In effect, that means that the European Union will benefit substantially from the production of oil, but for local people, it will not create the desired peace or prosperity. It is also unclear who bears the risk in the event of accidents. There are certainly no opportunities for local economic development.
Transparency, too, must also be improved, especially transparency for the population.
The European Bank for Reconstruction and Development is supporting dubious nuclear projects in Rovno and Khmelnitsky. We know that the European Parliament has spoken out against this, because it is not convinced that these reactors can be made safe. We also know that they are being built solely to supply cheap electricity to Western Europe, not to resolve the problems in Ukraine. This House has therefore opposed any such investment. I would therefore like to ask the President how, in that case, the Development Bank has still transferred EUR two billion to EURATOM to make these projects possible.
Mr President, President of the EBRD, Commissioner, this first decade in the life of the European Bank for Reconstruction and Development has been marked by highs and lows. The Markov report paints a very positive picture, particularly, of course, since it refers to the last few years. This is, in many ways, understandable, but in the past, even the recent past - with the Russian crisis and so on - problems have emerged that have led to unsatisfactory or even downright disastrous results, as in the case I have just mentioned of the Russian crisis, which affected the EBRD as well as many other international financial institutions. This is probably due to one of the major contradictions that exist in the EBRD's institutional activities: the fact that it promotes market economics using a non-market instrument, that is a loan guaranteed by public funds, having the possibility - also mentioned in the Markov report - of taking risks that other institutions would not take.
This leads me on to a rather sensitive aspect of the EBRD's activity - an aspect of which the institutions' top echelons are aware, as I well know - which is the risk that EBRD funding may squeeze out private risk capital and the development of endogenous credit in these countries. It is a difficult balance to strike, and one which I believe should be given careful attention. It is important not to let EBRD intervention end up penalising the growth of a private credit sector.
Two more points before I close: I think that attention should be focused more and more in future on neighbouring countries and less and less on the countries joining the European Union, precisely because the risk of squeezing out a nascent private market economy in these countries is greater. Lastly, I turn to the European Union as the majority EBRD shareholder. We invest in the Ukraine, for instance, through the EBRD. This is admirable, but we are giving with one hand and taking away with the other through trade restrictions which weigh very heavily on a country like the Ukraine. Our two hands need to work in harmony.
Mr President, Commissioner, Mr Lemierre, I would like to begin by thanking you and your staff for your work. The balance-sheet is impressive. We are pleased that the balance-sheet which you have delivered today gives no cause for criticism.
Secondly, I endorse your priorities. Despite your specific role, I think it is very important, as you have said, that the Bank is also an agency for the implementation of the Commission's priorities, as well as for cooperation with the Commission and the Parliament. We must not spread ourselves too thinly. We must set priorities in order to be able to fulfil our political and economic responsibilities in the world - for the Member States, the accession countries, and the surrounding countries. We cannot adopt divergent priorities.
I believe that the following points are important. I hope that next time round, you will also report on the impact of your operations in the transformation countries, since it enhances awareness of the Bank's strengths if we have not only a balance-sheet but also information about the macroeconomic effects of its activities.
Secondly, I think it is important to continue and intensify your work on boosting small and medium-sized enterprises. We are all aware of the key role played by SMEs in creating and consolidating training places and jobs. Our expectation is that you will increase this commitment, especially by strengthening the focus on equity investment for SMEs and supporting the development of an SME infrastructure. I would simply point out that in Russia, only 10% of the workforce is employed in SMEs.
It is also very important that in a week when we have spoken a great deal about the Lisbon process, you are keeping the Lisbon strategy in mind when evaluating projects and enterprises and making this one of your criteria.
Furthermore, of course, we need a priority headed 'accession countries'. However, EU enlargement will not be complete in 2004. The issue of the Balkans - i.e. the former Yugoslavia - is important for the European Union, as is the establishment of a security belt, and economic development on the European Union's borders is integral to this process.
I therefore ask you to continue your policy course and to take Parliament's ideas on board. We will support you in this approach.
Mr President, the EBRD is funded by the taxpayer, which is why transparency must be established in respect of its activities. As the European Parliament, we attempted this from the outset during the Bank's start-up phase, and I must say it has not always been a success story; the Bank has also been through some very difficult times. Even in Parliament, opinions were divided as to whether we should indeed still have our own bank. This too must play a part in today's debate.
Mr Lemierre, you have described the Bank's task as being a 'classical' general interest service which, however, makes use of private-sector intervention instruments. This is undoubtedly an apt description and we must test its activities to determine to what extent this is actually being realised. You are undoubtedly in a difficult position because the development of the private sector, as an outcome of successful transformation processes in the states where you operate, fails above all because there is no fully functioning financial sector, which means that the financial conditions for business start-ups and operations are very difficult. For this reason, I welcome the fact that you have concentrated 30% of your resources on this sector. I also recognise that your activities in the promotion of small and medium-sized businesses are important to a functioning market economy and to the development of democracy.
However, what is also important is to see how stability can be achieved in these countries. How can we facilitate economic growth through investment? That is an issue which constantly occupies our minds in the European Union as well. In my view, it is especially important that you can take risks which others cannot take, and that this willingness to take risks does not conflict with sound and reliable management. This is reflected in the high rating the Bank has received from rating agencies. The Bank is unique among multilateral development banks in having a political mandate. Its task is to contribute to a social market economy, democracy, pluralism and the rule of law. In this context, you should focus even more strongly on ensuring respect for human rights and democratic principles. You should deny support, to an even greater extent than before, to states and companies which engage in unfair practices and in which there is corruption and mismanagement. This should also apply to failure to comply with the objectives of environmentally sound, socially compatible and sustainable development.
The EBRD is still operational in Central and Eastern Europe. These states' accession to the EU will open up many investment opportunities, which will not be available to other states. For this reason, it is worth considering whether the current division of responsibilities between the EBRD, the EIB and the World Bank should be reviewed, including in geographical terms, despite their clear mandates, for the future success of the transformations in the former CIS republics will contribute not only to economic and political stability in these countries, but will also have an impact on the European Union and other regions of the world. The transformation processes in all countries require further joint efforts and financial support, and this includes the accession countries as well. However, it is the most underdeveloped countries that pose the greatest risk of instability. In my view, Mr President, this is a fresh challenge for the EBRD!
Mr President, Mr Markov's excellent report creates the impression that the Bank really is a great success. It has been successful at investing - in nuclear safety, for example - in the candidate countries and in the former Soviet republics. As the President said, the Bank has done a great job of improving nuclear safety in these countries. That is also something for which there is certainly a need. The fact is that all these nuclear power stations are veritable time bombs. Think of the Chernobyl disaster. Safety is so appalling, it is a disgrace that all these power stations were not closed down long ago. The Bank is responsible for the fund to be used for decommissioning the Ignalina power station in Lithuania. It is a nuclear power station I have visited quite a few times, and safety is so poor there that, following these visits, I am glad that I shall not be having any more children.
At the Copenhagen Summit, Lithuania promised to shut down Ignalina in 2009. There is really something for the Bank to do in this connection. A proposal has just been put forward for an investment package that would put some order into the method used for storing nuclear waste. The present situation is completely unacceptable. It is a huge mess and, in the longer term, extremely dangerous. I would therefore call for the package to be adopted as quickly as possible. In the future, we should take a brief look at how the Bank's funds are monitored. I should like to call upon the Bank's president to post something on its web site in this connection. With regard to the Bank's accounts, it should be noted that these are not audited by any external firm of auditors. There is apparently no independent institution that scrutinises the Bank's activities. The Court of Auditors has not prepared a report for years. The Bank has an evaluation unit that carries out some quite excellent evaluations, but what is missing is an external audit. I should therefore like to hear the Commission say what it does to monitor the funds, and I should also like to hear the Bank's president say whether the Bank is more willing to open its doors to external audits.
Mr President, Commissioner, President of the EBRD, ladies and gentlemen, first of all, allow me to offer my congratulations to the rapporteur on his careful analysis of the EBRD's activities. The choice of economic activities must combine the local dimension with the international and requires a supply of credit not only to encourage the emergence of initiatives that are well established within a country but also to help them spread to other markets. It is certainly the job of the EBRD to do this, but it is even more important to try to do it in countries with little industrial development, which have a greater need for support and revitalisation. If, in order to achieve this objective, it needs to take risks and, in some cases, accept unexpected losses, it must not then cut out initiatives and planned investments but rather benefit from new experiences so that it can manage lending more attentively and read the risks more carefully.
This bank takes an ethical approach to credit management. Its institutional commitment is to invest in any country that is inspired by democratic principles and determined to promote a market economy. The first time, the bank asks clients for valid projects, with current market prices; it also requires that there should be no conflicts of interest or dominant positions in the operational area to be financed, and that the interests of the local community should always be respected. In the public sector, the EBRD calls for the greatest transparency to be employed in order to ensure competition and equal treatment for the market players. We welcome and support the rapporteur's views when he urges the EBRD to support small local banks, which, in turn, should focus on small-scale lending.
At this point, Mr President, allow me to sound an alarm: small bank lending is disappearing or is being considerably cut back. This is a matter for concern, because no economic or financial manoeuvre, however good it may be, could replace the support that small banks have always offered to small and medium-sized enterprises.
We must also note that small-scale lending in many Member States and particularly the accession states is being thoroughly neglected; that leads to a daily increase in financial exclusion, which is the existence of serious gaps in the supply of small-scale credit services in the countries with the weakest economies, where a form of discrimination based on geographical criteria arises: red-lining. It is up to the EBRD, which has already chosen to operate in countries such as Albania, Ukraine, Kazakhstan and Moldova, to help to integrate these disadvantaged economies fully into the international economic order.
Mr President, Commissioner, Mr Lemierre, since its creation, the EBRD has been a shining and undeniable example of the solidarity shown by democratic and developed societies. Indeed, this Bank came into being as a result of the fall of the Berlin Wall and its primary aim is to assist the economies of Eastern European countries, which have since opened up to international competition, to overcome the natural difficulties arising from their embryonic development.
Although it is not officially a Community institution, the Bank embodies the entire philosophy of action that characterises the EU's cohesion and development policies. The forthcoming enlargement of the Union to encompass a significant number of countries from the East will deepen and highlight the importance of the financial and technical aid that the Bank has provided and granted to the candidate countries in the pre-accession phase. The EBRD's actions must not, however, be cannibalised or cancelled out by the tasks determined and defined for the European Investment Bank. What is needed instead is for these two financial institutions to coordinate and collaborate whilst respecting their autonomy and their different origins, despite the very close financial relationship they enjoy. This should not, incidentally, be too difficult, given that many of their aims are common, as are the characteristics of the economic actors to which this aid must be directed.
The recommendations contained in this report, which are aimed at increasing financial and technical aid for small and medium-sized businesses and at prioritising the implementation of financial resources within partnerships, especially in the form of venture capital, and the call for an ongoing commitment to train staff in the bank which can help them better to perform their duties, are extremely positive aspects. The European Parliament should, therefore, support the main conclusions offered by Mr Markov, who is responsible for this own-initiative report. It is also significant that this debate is taking place in the presence of the President of the EBRD, to whom, ultimately, these recommendations are also addressed and on whose abilities the Bank's success and policies largely depend.
Mr President, I will be very brief and will just make three comments. The first is in response to Mr Blak. Not only am I prepared for increased transparency, but I must also say that we are monitored by external auditors and that, of course, the results are made public. We are not content with self-examination. We seek an outside opinion, we have auditors, their opinions are made public and our accounts are published every year.
Also, the Bank's Board of Directors is particularly vigilant about its accounts and maintains a dialogue with the external auditors. I can also tell you that following various debates regarding certain private companies and the debates on the roles of auditors, we have tightened our rules and, I think, adopted the best practices in that area. In particular we have divided the responsibilities properly between the auditors and consultants and improved the discussion between the specialist Committee within the Board of Directors responsible for the accounts and the external auditors.
My second comment is addressed to Mrs Schröder. I think that the examples that were given, which concern two projects that pose extraordinary problems but also have positive aspects, about which the Bank has not yet made a decision, demonstrate quite well what the Bank can seek to contribute: more transparency, more impact on the population and, ultimately, a decision that must be made by the board of directors. Once again, the decisions have not been made and I have noted the comments. I would like to say that this is probably one of the measures that the Bank can operate: more nuclear safety, greater impact on the population, greater transparency, fighting corruption within projects. I think that it is absolutely necessary, and it is also the price of public intervention and what it should achieve if it is determined.
My third comment will simply be that I have listened to all of the speeches with a great deal of interest. I think that these speeches clearly reflect the depth and strength of the institution's mandate, but also the challenges inherent in it. Several of you have spoken, fundamentally, about the historical mandate and whether it is up to date. My feeling is that it is entirely relevant today: it is very up to date, as long as it is kept going, and your comments will help us to further achieve this. That leads me on to a point that is very important to us, the dialogue with all of the governments and authorities in the region.
We are engaged in high-level political dialogue in each of the states in region. There is one challenge that I think is quite essential: applying the rule of law, not so much in expressing its legal regulations (fortunately) but rather in implementing them; improving the legal system and its operation in all the countries in the region remains an absolutely essential challenge. This leads me to recall a few of the EBRD's convictions, which it has acquired over ten years of experience, that the market economy cannot work without democracy, that the market economy cannot work without social cohesion, that there cannot be social cohesion without a strong civil society and that there cannot be strong civil society without transparency and fighting corruption. These are the messages that we are of course regularly developing at political level, when we assess the situations of the various states with regard to Article 1 of the institution's mandate, but also in the dialogue that we maintain.
I would therefore like to offer Mr Markov and each of you my own most sincere thanks and those of the institution for your comments. They will encourage us to be even more determined in implementing the mandate that we have and to come and explain to Mr Markov and the Committee on Economic and Monetary Affairs, in two years time, how we have progressed.
Mr President, I apologise for taking up more time, but I did not receive an answer to my question. Has the European Bank for Reconstruction and Development transferred EUR two billion to EURATOM, yes or no? A simple yes or no will suffice.
No.
The answer is no.
The debate is closed.
The vote will take place at 12 noon.
The next item is the report (A5-0448/2002) by Hugues Martin, on behalf of the Committee on Fisheries, on aquaculture in the European Union: present and future (2002/2058(INI)).
Mr President, ladies and gentlemen, everyone will understand if, at the beginning of this debate, I express my feelings of sorrow, deep compassion and solidarity to the fishermen and fish farmers of the Atlantic coast, with whom I deal on a daily basis. The omens at the start of 2003 are very sad. I want to talk again for a moment about the growing importance of the aquaculture sector. In the course of the last ten years, in fact, aquaculture has seen spectacular growth throughout the world, as well as in the European Community, and has become a high-growth sector in world food production.
In the EU, aquaculture accounts for almost 30% of the total value of fisheries production, almost EUR three billion per year and 60 000 jobs. It has many advantages, but I prefer to focus upon the three most important of these: the fact that it contributes significantly to the fish supply without increasing the pressure on stocks in the marine environment; that it is a source of jobs in regions with little alternative employment; and, finally, the fact that it will be able, I am convinced, to help maintain natural resources once wild species are being conserved.
The report that has been entrusted to me and that I have the honour to present today before this Assembly is focused upon what seems to me to be the most important aspect of aquaculture: sustainable development. Certain fish-farming activities are indeed very often seen as polluting or are thought to harm the environment. That is less and less the case, since professional fish farmers respect what are sometimes draconian European rules.
On the contrary, this sector is particularly, and unfortunately too often, affected directly by external pollution: nitrates in fresh water, waste discharged from ships' tanks, hydrocarbons, chemical products and toxic algae in seawater. Fish farmers are, then, too often the powerless victims of tragedies such as that involving the Prestige. That is why I have focused my report on four key aspects of sustainable development: those relating to the environment, the social sphere, the economy and governance. I shall not go into any more detail on these topics, with which everyone is very familiar.
Instead, I should like to emphasise one fundamental aspect of aquaculture, that of research, which should specifically enable us not only to achieve indisputable product quality for consumers, to put new products on the market and to discover innovative forms of aquaculture such as off-shore sites, but also - and why not? - to do as I have proposed and to conserve and develop wild species, particularly of fish, with a view to restocking of a kind that, in a number of cases, would enable the resource to be maintained. Is this utopian thinking? We shall see.
Nor shall I go into more detail about my report which, I am very happy to say, has been unanimously adopted by the Committee on Fisheries. I prefer to take this opportunity to express once again my compassion for the fish farmers and fishermen who have been affected on such a long-term basis by the loss of the Prestige, which shows just how vulnerable they are. They are not polluters. Rather, they are the victims of pollution. This disaster, which began by polluting the Galician coast, has also affected the French Atlantic coast, including that Mecca of oyster farming, the Arcachon basin. Behind the aquaculture sites, there are people: people who have worked ceaselessly to ensure the quality of their products and who are in danger of seeing all their efforts, indeed their very lives, reduced to nothing. In this way, the Prestige disaster has, for an unspecified period, exposed every member of the profession, including their families, to suffering that is both psychological and economic. It is intolerable that oyster farmers should once again be victims of inadequate maritime safety and of the dumping of hydrocarbons onto our coasts.
In this connection, I should like to congratulate the Commission which, at the time, proposed an initial set of vital measures under the headings of the Erika 1 and Erika 2 packages, and say how sorry I am - and I am talking directly to the Presidency here - that a number of these measures have been deferred and others not taken into account. This has been due to pressure exercised by a small number of Member States that are better at depending upon payments than at devoting their attention to what is essential: the survival of the planet. What can be done in the short term? Certainly, there are already existing resources within the framework of the FIFG programmes, and a whole range of measures can be implemented. The Commissioner has replied to me on this subject.
Finally, I would emphasise the importance of combating flags of convenience, as well as the need to establish a European Corps of Coastguards. Even though it would be difficult to establish such a corps in the short term, its benefits would include improving the effectiveness of border controls and strengthening maritime safety. Indeed, I remain conscious of the fact that, setting aside the Prestige disaster, maritime hooligans pollute our seas on a daily basis by a criminal act for which the penalties are not sufficiently severe: that of discharging waste into the sea.
I urge the Greek Presidency to put maritime safety and the measures to be taken in the event of disaster at the top of its agenda. This report will be adopted in very sad circumstances. For all that, let us look steadfastly towards this sector of the future. It is important for the Commission to implement the recommendations in my report, particularly in relation to research and innovation. Consumers and the industry as a whole stand to benefit.
Mr President, the Commission welcomes this report by Parliament. It certainly presents an accurate account of the challenges currently facing European aquaculture. The report is also consistent with guidelines contained in the communication from the Commission adopted last September. This communication concerned a strategy for the sustainable development of aquaculture in Europe.
The Commission would first like to thank Parliament for its support of a range of new measures put forward as part of the Commission's strategy. I refer in particular to the initiatives planned concerning the review of legislation on food safety and health risks, environmental protection, animal welfare, the development of new farming techniques and of high quality species. Other measures concern enhancing the governance and organisation of the industry and the development of aquaculture in general.
Parliament's report highlights the importance that should be attached to research. Mr Martin referred to this a moment ago, and the Commission's proposal does so too. It is to be hoped that when it comes to adopting the new decisions on framework programme budgetary allocations, Parliament will support the allocation of additional resources to research into aquaculture.
I shall deal next with the concerns expressed in Paragraphs 10 to 14 of the resolution. These relate to the possible impact of genetically modified fish and poliploid molluscs. I am pleased to inform the House that the Commission has recently concluded the selection process for a study on genetic engineering in aquaculture. The study will encompass all these issues.
The Commission can confirm that in future initiatives, as requested in the resolution, it will take proper account of the economic importance of all the enterprises involved in aquaculture. Due consideration will be given even to the smallest. The Commission will also allow for the need to protect traditional practices.
We have noted Parliament's suggestion, in Paragraph 7, on the advisability of amending the regulations governing the financial instrument, the FIFG. We have also noted Parliament's view that the sector requires public financial support now and in the near future.
The Commission found that some of the amendments tabled do not fall within the scope of its strategy. They will require detailed study. Further, together with several Member States, the Commission is of the opinion that aquaculture is a new activity which can and must be independent and financially viable. The introduction of measures aimed at financing its operational costs would not be consistent with this view. Furthermore, we would be severely criticised within the WTO.
We have also noted Parliament's request for a study on the viability of conserving stocks of wild fish to be undertaken. In addition, Parliament has called for the Scientific Committee on Animal Health and Animal Welfare and to be charged with drawing up a report on the welfare of farmed fish. Indeed, the Commission has already requested the Committee to rule on the slaughter and transport of farmed fish.
Further, within the framework of existing legislation, the Commission is launching initiatives to deal with problems affecting the market in specific species. Sea bream and bass are two current examples. The Commission's services met with the Member States and representatives of the sector in December 2002. At that meeting we were able to come up with measures to be taken in the ensuing few months. To quote some examples, the temporary suspension of public aid for the creation of new production capacity, the launch of a study on the market for bass and sea bream, and the effort to organise a campaign to promote international sales.
We do not believe that the request contained in Paragraph 15 calls for additional legislative measures. There is widespread awareness of the difficulties involved in developing physicochemical and biological techniques to determine the concentration of toxins in shellfish. This is also the case regarding licensing the sale of vaccines in Member States. All this is dealt with in the communication. Nonetheless, we have taken note of Parliament's requests.
Paragraphs 20 and 29 refer chiefly to the Member States and to Parliament itself, and the Commission agrees with them.
There is, however, one proposal the Commission cannot support. This is contained in Paragraph 28. It would involve creating an instrument designed to offer assistance to the sector when it is struck by natural or man-made disasters. It is actually within the competence of the FIFG to authorise the temporary cessation of activity and other financial compensation. When very serious accidents occur, such as that involving the Prestige, the ad hoc reaction of the European institutions can and must be swift. The regulation providing compensation for Spanish fisheries and the Spanish shellfish and aquaculture sectors affected by fuel oil spillage from the aforementioned tanker was adopted on 20 December. That was merely a month to the day after the vessel sank.
The Commission certainly endorses Parliament's suggestion that the professional organisations need to make a greater effort to improve their image, establishing more effective channels of communication. In our view, however, this is something the professionals should undertake for themselves, although they could be eligible for support from existing provisions for public aid. We do not believe the Commission should be directly involved as requested in Paragraph 35.
Lastly, the Commission has taken note of Paragraphs 27 and 32 of the resolution. These concern the recognition of producers' organisations and the guarantee of fair standards to be applied to European and third-country producers and products. These issues call for more detailed consideration in the future.
Mr President, this report contains a number of contradictions. On the one hand there are some very good things in it, to the extent that it addresses the whole issue of aquaculture and sustainable development and in particular its impact on the environment. It is also positive in that it considers the very important issue of animal welfare and the question of overcrowding in fish farms, and calls for some sort of stocking densities to be set.
However, other parts of the report criticise EU environmental and health and food safety requirements. It would appear to put business interests first, which is a very dangerous precedent because environmental and health and food safety requirements should come before any business interests.
It also questions the precautionary principle, on the grounds that this principle would seem to make it more difficult for aquaculture ventures. The precautionary principle is something that we must adhere to within the European Union and it must be respected at all times. If it makes things more difficult, that is because it is a precautionary approach, it is the way we should approach aquaculture.
The other questionable aspect of the report is the whole issue of wanting the Commission to promote aquaculture. I do not think that this is a good idea. There are many problems connected with aquaculture; it seems that people within the aquaculture industry think that it will solve the problems of wild stocks and also those relating to sea fishing and the reduction of sea stocks. But it will not. Aquaculture gives rise to many problems. GMOs are an issue that has been raised already. Introducing genetically modified fish into aquaculture is something that is extremely dangerous and should be avoided.
We also have to address the use of industrial fishing to feed aquaculture. It is quite clear that if this industry keeps growing as it is, it will soon outstrip the supply of resources from industrial fishing. Whether we like it or not, that is what we are facing, plus the fact that aquaculture is an extremely dangerous industry in the impact it has on the environment.
Finally, on the matter of consumer confidence, I am very wary of the notion in the report that the Commission should promote consumer confidence in aquaculture. The products of aquaculture speak for themselves, and it is wild fish stocks that we should be looking at and addressing here.
Mr President, Commissioner, ladies and gentlemen, aquaculture is daily achieving greater recognition within the wider context of the fisheries sector at global and Community level. Aquaculture is a key adjunct to the extractive fisheries sector. It is, however, abundantly clear that aquaculture is beset by a range of problems. The latter relate for instance to its size, marketing, the environment and health. It is essential to identify all these problems and tackle them at Community level.
It was therefore particularly appropriate for our Committee on Fisheries to prepare an own-initiative report on such an important and sensitive issue. The appointment of Mr Martin as rapporteur was particularly appropriate too. He has brought dedication and rigour to his hard work, managing to produce a report that obtained broad support within our committee. I am confident it will receive the same support in plenary. The report provides a comprehensive overview of the difficulties facing the broad and diverse European aquaculture sector. I would like to congratulate Mr Martin publicly on this achievement.
This report should prove a godsend to the European Union and most certainly to Parliament. It marks a watershed in the effort to deal with the many and complex issues impacting on aquaculture, and will prove a splendid work of reference to draw upon.
Thanks to this report and the earlier hearing with the sector, much light has been thrown on the specific problems. Both the present situation and future prospects are clearly detailed in the document. We are called upon to do our utmost to ensure that nightmares like the Erika and the Prestige disasters are consigned to oblivion, and that henceforth the protection of the environment and of marine ecosystems has priority. The interests of sensitive European maritime and fishing areas must come first. That is where fish and shellfish are produced, the ecosystem is preserved and thousands of families earn their living. Many other jobs complement traditional fishing practices. They are closely connected to the latter and dependent on them.
I therefore urge you to follow the course outlined in Mr Martin's report so as to ensure that European aquaculture itself remains on the right course.
Mr President, I should like to congratulate Mr Martin on his own-initiative report, and on the quality of his work. He deserves special congratulations because he has succeeded in achieving unanimity within the Committee on Fisheries, and because of the standard of the hearing he so skilfully arranged. In particular, I would like to thank Mr Martin for the speed with which he incorporated into this report the request for ad hoc instrument to be resorted to when environmental disasters occur, regardless of whether they are due to natural causes. The current situation in Galicia following the accident involving the Prestige is a case in point. The aquaculture sector has been hit particularly hard.
Aquaculture is an emerging sector within Community fisheries. Consequently, it faces many challenges and uncertainties. It needs Community support to achieve excellence in production, to innovate, and to enable the ventures to become more competitive and to operate in an environmentally friendly manner. Support is also needed to allow these enterprises to promote themselves to consumers and to create jobs in areas where they are most needed.
The Community must make progress on denominations of origin for high quality aquaculture products linked to specific localities. A special section on the promotion of this type of product should be added to the FIFG regulations.
Amongst other places, members of the Committee on Fisheries visited Scotland and Andalusia. Such visits enabled us to gain first-hand knowledge of the problems of the sector and of its potential. We were in a position to appreciate the difficulties facing producers on site. We met with salmon producers in Scotland and in Ireland, and learnt about their problems. We marvelled at the skills displayed by sturgeon producers in Granada. We realised the significance of the experimental farming of sea bream and bass in former Roman salt pans in the province of Cadiz. We gained an understanding of the marketing problems too. Hence our belief that one of the Community's priorities must be to identify new high quality species, and add them to the list of preferential species. The development of research at Community level, and the exchange of new practices related to these species and their farming must also be prioritised.
The Socialist Group would welcome a directive providing for the regulation of organic aquaculture, and taking account of the crucial factors in this type of production. I have in mind the use of traditional methods, environmental factors, temperatures and the availability of water. Special funding should be made available to assist organic production and the promotion and sale of such products.
We urge the Commission to take into account the fact that market saturation is not an issue in connection with the rearing of certain species such as turbot. This is because the farming of this species is a recent innovation, and is only just being developed. We therefore believe the Commission should continue to support the establishment of new facilities for farming such species, and that suitable provision should be made in the regulations governing the use of FIFG funds. The Commission had indeed supported some new facilities for turbot farming. Even so, given the rapid increase in demand and the relative growth of the industry we believe more assistance is called for.
Aquaculture is a fisheries sector with great potential. It must receive Community support if it is to develop in an orderly fashion.
First of all I would like to congratulate Mr Martin on the excellent result. The problems and challenges surrounding aquaculture were brought to the fore well in his report. You can also tell that he did his own research and went to look at the places where this work is being done. I do have a couple of comments, however. One of aquaculture's most significant problems is its poor image, which is the result of a lack of knowledge. We will only be able to eliminate this lack of knowledge if we have clear test data at our disposal. The European Union must therefore enable research to be carried out. Clarity will result in a better image, and this will enable the sector to solve a major problem, which it must do by means of communication.
With regard to the finances, the economic viability of the sector is a significant concern in Europe. If we want to offer opportunities for long-term economic viability, we must not allow the sector to become addicted to subsidies. Self-help is better. My starting point is: allow the market to go its own way, start up and drive itself onwards, and the sector should then be able to look after itself. Apart from that, we do want to handle the frameworks responsibly, so we must define frameworks and preconditions ourselves. This market must be put on the right track. Regulation must be simple, clear and honest. Removing regulatory barriers will make the market more consistent, more transparent and consequently more efficient. This provides better opportunities for competitively priced products, which will also benefit European consumers.
Furthermore, consumers benefit from food safety and transparency, both of which are particularly important. It must always be possible to guarantee food safety. We must, however, remain rational in this regard and not make ridiculous demands. If something is 100% good, it does not need to be 150% good. Let us keep both feet on the ground. Imposing excessive demands will pull the plug on small businesses, and they will not survive. I therefore call for simple regulation. Clear and workable on the one hand, and controllable and enforceable on the other. The Group of the European Liberal, Democrat and Reform Party will endorse this report. I think that aquaculture makes a positive contribution to the preservation of natural fish stocks.
Mr President, this report expresses a positive position towards aquaculture, which we support, because we believe this will always only be a complement to the fisheries sector and not a replacement for it. The report places aquaculture in the context of sustainable development and the precautionary principle, which requires, in particular, full attention to be paid to environmental issues and the production of genetically modified fish to be rejected.
We agree with the rapporteur's argument for maintaining aid under the FIFG and the participation of the main parties involved, the need for research to be promoted and for an economic instrument to be created to support possible crisis situations in the sector, such as natural disasters. Nevertheless, we wish to draw attention to particular aspects and special needs that must be taken account of in this activity. Aquaculture must not be compared with any industry other than farming and livestock breeding, given that it has direct consequences for the development of species and the environment, specifically coastlines and alternative land uses.
Furthermore, opportunities for the intensification and verticalisation of production can present major risks for human and animal health, which must be monitored so as to prevent any type of 'mad cow disease' for fish. Hence the need for greater support for research into this activity, for the use of production techniques, hygiene and safety standards, by making the application of the precautionary principle a priority, and for reducing environmental impacts, with specific assistance needing to be given to small and medium-sized enterprises.
Lastly, I wish to inform you that our group supports both this report on European aquaculture, by, Mr Martin, whom I congratulate, and the report by Mrs Miguélez Ramos, whom I also congratulate, on fishing in international waters, which we will be discussing here today.
Mr President, Commissioner, the Prestige disaster is a timely reminder that aquaculture is no different from any other potentially polluting industrial activity, and can itself be seriously affected. This has been the case for the Galician fish farms.
Aquaculture has a promising future. It will make it possible to maintain the supply of high quality products to the markets. It will also allow depleted fishing grounds to be restocked. This is a new option. Additional support is required for research and the development of new products free from genetic modification. Direct cooperation with local and regional authorities must also be strengthened in order to promote aquaculture. This is particularly necessary in those areas worst affected by drastic restructuring resulting from failure to sign fishing agreements, or following the reform of the common fisheries policy.
Lastly, I urge the Commission not to overlook traditional activities such as aquaculture in estuaries and their impact on the natural environment, much of which is protected.
Mr President, at a time when the Commission would appear to be bent on introducing a common fisheries policy which is geared more to the short-term interests of some Member States than to fishermen, it is encouraging to see that it has finally got something right.
Broadly speaking I agree with the approach taken in the Commission's communication on the future of aquaculture. However, from the outset let me say that aquaculture must be fully integrated into the common fisheries policy. It must be complementary to other types of fishing. Under no circumstances must it be considered as a substitution. Globally, aquaculture is one of the fastest-growing food sectors. The Irish aquaculture sector, for example, now accounts for over 30% of total fish production, reflecting global trends. Aquaculture has considerable potential to support further growth in much needed jobs and economic activity, notably in coastal communities where other jobs are very hard to find. In view of the world-wide demand for seafood, it is increasingly important as a raw material supplier to the fish processing sector, with a significant added value and export opportunities. There can be no question that all future development in the sector must be on a sustainable basis. The highest priority must be given by the industry throughout the European Union to the attainment of best practice in line with stringent environmental guidelines and high standards of quality assurance, as is currently the case in Ireland.
Furthermore the sector must deliver on best practice from a food safety perspective and here I disagree with my Irish colleague Mrs McKenna. Aquaculture is not dangerous. Aquaculture is a natural resource-based industry which is anything but dangerous. Dumping of foreign fish, notably salmon, by non-EU producers has in the past put Community producers at a serious disadvantage and it is still doing so. In this context, I would ask the Commission to have another look at the public aid section in its proposed actions before coming forward with the formal proposals. As regards utification, I take note of the Commission's caution in relation to an agriculture directive concerning water pollution. Aquaculture and agriculture are totally different sectors that must be addressed separately. I submit, therefore, that we need a specific directive in relation to any potential water pollution in the aquaculture sector. I congratulate you, Mr Martin, for a first-class report on this important subject and I hope that the unanimous vote of approval in the Committee on Fisheries will be echoed by a unanimous vote in the House today.
Mr President, first of all, I should like to congratulate Mr Martin on this excellent report, prepared in conjunction with professional fish farmers. At a time when estimates suggest a considerable increase in the demand for fish and when one of the objectives must be the balanced management of fisheries stocks, aquaculture has a genuine supplementary role to play in supplying the markets. As the rapporteur emphasises, however, its development is conditional upon a number of precautions being taken.
In the light of experience, we wish to highlight the need to increase research, because there is no question of basing this development on clearly deficient breeding systems. Research must therefore be provided with sufficient funds to enable it to respond to the crucial issues that arise in relation, for example, to the impact upon the environment, the reduction in the use of fish meal in food, the development of less carnivorous species, the fight against diseases, the genetic risks posed by escapees to the natural populations, and the development of new products.
I also support the rapporteur in rejecting the introduction of genetically modified fish into the European Union. Products that are bred are different from products that are the result of fishing. They ought therefore to be identified so that consumers are free to choose between them. An expansion in aquaculture products can only, however, be envisaged as a supplement to traditional products which, let it not be forgotten, make an active contribution to economic activity in our coastal regions.
Mr President, this is a good, robust and well-crafted report on an important sector in which - since we import more than half of the fish we consume - we have a very long way to go, in which traceability is best ensured through domestic production and in which, there being an upper limit on resources, aquaculture enables us to create vital additional jobs in our coastal regions.
The rapporteur is right to condemn the Green Paper's failure to mention aquaculture and to emphasise the shortcomings of the Commission's communication of September 2002. What above all characterises the aquaculture sector is the effort in terms of time and input that needs to be devoted to research, effort that more often than not is disproportionate to the opportunities for funding young family businesses which have little in the way of capital and which are obliged to operate in a context of intense competition and unstable prices. For example, the French company managed by Michel Adrien from the Vendée region, which laid the foundations for the European turbot industry, had to invest FRF 2.5 million each year for ten years in pure research before it succeeded in mastering the technique for reproducing turbot in captivity.
Can and should research programmes of this kind, which are costly, time-consuming, entailing considerable uncertainties, both technical and commercial, addressing issues of basic biology, be undertaken entirely by private companies? I do not think so. I believe, on the contrary, that a large part of this type of research must be conducted with the aid of public funds, as must the ongoing renovation of the vessels that are the tools of the small-scale fishing industry. It is quite clear that, in such cases, public funding cannot be equated with a distortion of competition.
On the subject of research, I am thinking in particular of that relating to the new vaccines that enable the risks associated with the use of antibiotics to be removed. This is a crucial issue for the future and for the way in which the sector is perceived. Strong, national and Community incentives must therefore be put in place. I also support the idea of adjusting the rules of the FIFG and, I would add, those of the EAGGF in order to fund subsidies for setting young people up in business, transferring businesses and providing consumers with information.
I share the rapporteur's concern about the risk posed by genetically modified fish, and it is very clear that there must be a total ban in the European Union on both the production and import of such fish. Finally, there is a need to be very vigilant concerning the unfair competition practised by a number of third countries, since dumping is absolutely to be prohibited in an emerging and volatile market. The import of aquaculture products that does not respect the standards imposed upon European Union producers must be absolutely forbidden, and this ban must be duly monitored.
Mr President, first of all, I would like to wish everyone here in the House a happy new year!
Secondly, Commissioner, I was very pleased to hear your constructive comments with regard to various studies, procedures and approaches. It seems there are still positive movements in the fisheries sector after all. For 30 years, we have failed to curb overfishing in any real way. Demand, the local employment situation, sectoral interests, scientific evidence and national interests have proved to be irreconcilable. Indeed, that is why the planned reform of the common fisheries policy turned out to be so limited in scope.
Stocks are continuing to decline. For this reason, fish farming geared towards sustainability is the only sensible option for the future that I can see at present. I would like to express my thanks to Hugues Martin. His own-initiative report on aquaculture is a particularly good example of the pro-active approach adopted by members of the Committee on Fisheries when there are problems to be solved. The relevant communication from the Commission underlines the fact that Parliament can certainly take the initiative on important issues. Aquaculture is undoubtedly the alternative to overfishing, which has no future. In recent years, as we have heard, it has developed very positively and has created countless jobs in the European Union as well. It has become an important industry in coastal regions, offering further potential, which must be fully exploited.
However, it is not a panacea. It is worth looking more closely. Fish farming creates similar problems to intensive animal rearing on land. Waste discharges, parasites, chemicals, fish feed: these are just some of the key words. To cite only one example, the total annual discharge of waste from the Scottish fish farms is equivalent to that of a major city.
I greatly welcome the operations and success of aquaculture, but I call for sensible, high-quality and sustainable fish farming. The focus on quantity at rock-bottom prices merely results in ecological and economic problems. It would therefore be more sensible to work towards quality - and, I believe, also towards diversity of fish species, each of which needs specific attention, and that can be expensive, of course. As the saying goes, the faster you climb, the harder you fall, and that will not benefit anyone, neither the coastal regions nor the consumers.
Mr President, a very important aspect of the common fisheries policy is the communication from the Commission on a strategy for the sustainable development of European aquaculture of September 2002. I therefore greatly welcome the initiative of the Committee on Fisheries to subject aquaculture in the European Union to a thorough investigation in an own-initiative report. The increasing importance of this sector of the fisheries industry is not only due to its steady growth in recent years; it can also be regarded as a genuine alternative to the dwindling stocks worldwide of marine fauna used for human consumption. It also has positive effects on the labour market, and - a point which should be emphasised - not only in coastal regions.
A large number of jobs depend directly or indirectly on aquaculture, both in primary production but also in many other sectors. I believe that research in this area is particularly important. The financial resources should undoubtedly be boosted here so that even better recommendations can be made. There are still many unresolved problems in aquaculture. Let me cite a few: the use of pharmaceuticals, minimising environmental impacts, food safety for consumers, improving production units in line with more stringent animal welfare standards, and, not least, protecting wild species from genetically manipulated fish species.
Finally, I would like to thank the rapporteur, Mr Martin, very warmly for his very thorough investigation of this issue. We will undoubtedly have reason to continue our debate on aquaculture in future.
Mr President, Commissioner, aquaculture is the fastest growing sector of world food production. There is cause for acknowledging the Commission's proposed strategy for aquaculture and for commending the rapporteur, Mr Martin, for his work and his report. In view of the outcome of the December European Council and the restrictions that, in future fisheries policy, it has been decided to impose upon catches, there is a need for vision and joint strategies for aquaculture in the EU. The key term is sustainable aquaculture that puts the focus upon employment, consumers and the environment. It is absolutely crucial to protect regions with strong fishing industries against job losses, creating more employment instead, just as it is to ensure that consumers have healthy and safe fisheries products of high quality and to ensure ecological balance and a sustainable environment.
Access to clean water is an essential, but also limiting, factor when we talk about freshwater fish farming. This is a reason for stepping up research into increased recourse to recycling and re-use. There is a need for the use of antibiotics and medicines to be more closely monitored, and also for a system to be established and data assembled for the purposes of health protection. Investment in cleaner production and technology must be promoted and not be hampered by insufficient knowledge of environmental effects and by extensive use of the precautionary principle, the result of which would be differing conditions of production from one Member State to another, leading to a distortion of competition. The Group of the European Liberal, Democrat and Reform Party is able to support the rapporteur's and the Commission's proposals.
Mr President, the restrictive measures in the Green Paper on fisheries, vessel scrapping, quotas and so forth have put medium and - even more so - small fishing enterprises out of business. I come from an area in Greece with a large number of small and medium-sized fishing enterprises and have seen this for myself. At the same time, and this is not unrelated to what I have just said, there is a burgeoning aquaculture sector, which big business is invading in a big way. I have nothing against aquaculture, but I am against this sort of unaccountable development, which flouts even basic hygiene and environmental standards and, unfortunately, the more aquaculture is taken over by big business, the greater this unaccountability will become.
This report reflects the growing importance of this sector. It sets out the conditions needed in order for aquaculture to flourish, such as finding sites, applying principles of sustainable use, advertising products, fair terms of competition, introducing certain hygiene measures, protection against the introduction of genetically-modified fish, respect for the environment and so on. However, these proposals relate mainly to technical matters. They fail to get to the root of the problem and address the issues which will inevitably arise in the future as these enterprises expand, such as serious hygiene problems and anything from unfortunate to disastrous environmental repercussions. The capitalist structure and expansion policies of these companies, in which the profit factor rules supreme, are already leading, where aquaculture is concentrated in the hands of big business, to rearing methods, livestock and fish farms which are bad both for public health and the environment. By failing to address these major problems, the report leaves small producers, the public and the environment out on a limb.
Finally, as regards our rapporteur's call on the Greek presidency to prevent Prestige-type disasters from reoccurring, I fear that this call will fall on deaf ears, given that the Greek presidency has never made any secret of its ties with the shipping industry.
Mr President, we welcome this report and also the communication from the Commission, but if we are to have a strategy to promote aquaculture, ensuring that it is properly regulated, then we have to be sure that the strategy is well thought through.
Aquaculture, like fish catching, has had its problems, from shipwrecks to infectious salmon anaemia (ISA). Scotland may have some examples which can be followed, where, in the wake of ISA, fish farmers have led the way in adhering to an ISA code. This is particularly important considering that there was no EU funding for compensation or vaccination.
Effective and enforceable quality assurance schemes too, such as Scottish Quality Salmon, should have a role, and this should be encouraged. Any strategy must ensure that aquaculture is sustainable, competitive and economically viable as an activity, taking into account environmental and social concerns - including the need to prevent escapes and to have a sustainable means of feeding farmed fish - so that a high-quality, safe product is ensured. There must be a resounding 'no' to genetically modified fish. I will vote accordingly this afternoon.
Mr President, I wish to start by congratulating Mr Martin on his excellent initiative, because it presents a new view of creating aquatic breeding grounds and aquaculture. As we all know, under the reform of the Common fisheries policy, the Commission has made thorough-going changes to management policies and to fishing fleet renewal policies. In particular it has proposed eliminating support for fleet renewal, limiting aid for modernisation and adopting a fleet management policy that makes its restructuring process unviable, even for countries such as Portugal, which have not only reached their targets but have exceeded them. This type of measure has drastically affected the size of fishing fleets and, consequently, has reduced their activity. The consequences of this policy have represented and still represent a genuine sacrifice on the part of Portugal's coastal communities, which have for decades lived from the sea and because of it.
It is therefore on their behalf and on the behalf of all Europeans who live from the sea that I am speaking in this plenary, and that I am trying to support solutions likely to keep the economic, social and cultural costs of these Community measures to a minimum. These are measures that are extremely fish friendly but appear to hold both fishing and those who have always lived from this activity in contempt. I believe that aquaculture can made into something complementary to traditional fishing, on the one hand benefiting from the experience gained by those who have always been involved in fishing activities and, on the other, providing these people with a full professional rehabilitation in the same sector of activity.
The increasing importance of this sector requires solid investment by the Union, not only in scientific research but also in training and in professional qualifications, in the installation and modernisation of structures and equipment and in health protection, particularly with regard to the use of high-quality meal and oils, to limiting the use of antibiotics and to rejecting genetically modified fish.
There are approximately 150 Community regulations on aquaculture. It is not, however, the high number of regulations that provide guarantees of effective legal protection in this field, but improved quality in the production of Community legislation and in the definition of measures to be adopted. This quality can be improved not only by correctly implementing and targeting Community investment, but also by simplifying legislation, making it more coherent and more comprehensible to those for whom it is intended and, consequently, making its implementation more effective.
These are, in my opinion, elements that are crucial for the necessary change of mentality and of image that even today damage the public perception, especially consumer perception, of this activity with regard to some species of fish. Lastly, everyone would agree that we need to amend the regulation on the financial instrument for fisheries guidance under the CFSP, in to order make aquaculture eligible for subsidies for young people's start-up, for small and medium-sized businesses, for promoting the quality of fishery products, for promotional campaigns for their consumption, for establishing environment-friendly practices, etc, etc. This, then, is my appeal to the Commission, in the person of Commissioner Solbes Mira: - and I am sorry that Commissioner Franz Fischler is not here - please do not allow this matter to fall into oblivion and please adopt effective measures to promote the aquaculture sector even more and with an eye to the future.
Mr President, Commissioner, twenty years ago aquaculture was hailed as the solution for declining fish catches. The dream was that it would also be able to provide a substantial proportion of the protein requirements of people living in the world's famine areas. Like many dreams, however, this one came to nothing. The food conversion rate of farmed fish is low. To produce one kilogram of fish you do not need four kilograms of feed, as you do for mammals, but only one-and-a-half to two kilograms. Unfortunately, a large proportion of this feed has to be made up of animal protein. Protein in fish feed comes from fishmeal, which in turn comes from industrial fish catches. These are done with a kind of nylon stocking that denudes entire areas. They not only catch adult fish but undersized fish as well; they also process cod blood, amongst other things. There is therefore little point in talking about cod replenishment plans if you do not restrain industrial fishery first. This can be done by quotas, but also by compelling purchasers of fishmeal to look for alternative raw materials such as vegetable protein or zooplankton. I appreciate that these alternative raw materials are not readily available. It is therefore very important to provide a financial stimulus for research into these alternatives and where possible to encourage it. This will be of benefit not only to cod stocks in the North Sea but also to the world's hungry. If science can tap these alternative sources of protein, the dream for aquaculture may yet come true.
Mr President, our fellow MEP, Mr Martin's, report relates to an issue which is exciting and stimulating not only scientifically but also in economic and social terms and which is, in addition, extremely topical. The Prestige disaster in Galicia, where Spain is the leading shellfish farming nation, or Arcachon, where France takes the lead in oyster farming, have shown how very fragile an activity aquaculture in fact is, whether what is at issue is freshwater aquaculture - which our fellow MEP, Mr van Dam, seems to forget about - or marine aquaculture, which is to say not only fish farming but also oyster farming.
One really has to be familiar with aquaculture in order to understand it, but it is an activity very closely bound up with the environment, within which it is in extremely subtle states of balance involving more than simply water, currents, chemistry or biology. Remember that, in closed environments such as the coastal lagoons, the Mediterranean or the Etang de Thau, the act of simply painting the boats can disturb the environment. That is why humble fishermen have always been unwittingly engaged in sustainable development.
This is not a run-of-the-mill enterprise, but one of the future, entailing dignified, state-of-the art activities involving fish as noble as bass, bream and turbot. With obvious limits of which account has to be taken, it entails great scientific innovations and research into vaccines, genetically modified organisms and diploid or triploid oysters. Certainly, fish are used to feed other fish. The amount of fish meal is therefore greater than the amount of fish produced, and there is a danger of keeping the fish meal industry going. Hence, the need for research.
Health problems are those involving not simply antibiotics or bacteria, but mysterious and microscopic algae such as dinophysis. Hence, the need to avoid intensive farming, to keep control of genetically modified organisms, in particular genetically modified salmon, and to have off-shore marine farms, as in Japan. The Bambi or Walt Disney syndrome needs to be avoided, however, with its talk of fishes' well-being. Otherwise, a halt will have to be called to opening oysters, on the grounds that it is cruel, or to squeezing lemon on them, on the grounds that it causes them suffering. A need exists, therefore, to make it easier for young people to set up in business through training, through investment in purification plant and sandbars, through state-of-the-art scientific research, perhaps even in the form of nanobiology, and through the creation of quality labels (for example, for Arcachon oysters and also for oysters from Bouzigues, which are perhaps better, or from the Etang de Thau).
Finally, with ten thousand years of catching up to do on those who work the land, consideration should perhaps be given to cultivating the sea.
Mr President, can I first of all join my colleagues in offering my sincere congratulations to Hugues Martin for his excellent report on aquaculture. This was, as other speakers have noted, an own-initiative report by the Fisheries Committee, and Mr Martin has put an enormous amount of work and effort into producing recommendations which will be welcomed by both consumers and producers alike.
Mr Martin's report has come at a crucial time in the fisheries sector. Aquaculture is now expanding exponentially against a background of rising consumer demand for fish in Europe, and of course of collapsing fish stocks in the traditional marine fishery.
Marine aquaculture is a vitally important supplier of fish, molluscs and shellfish with a particular emphasis on farmed salmon, the quality of which is improving all the time. But there is also a burgeoning growth of the inland aquaculture industry which is enabling exciting progress to be made in the farming of cod, halibut, turbot and a host of other key species. The Fisheries Committee visited a fish farm at Rio Frio near Granada in Andalusia last November where they are even producing sturgeon and caviar. The complexity of this operation was quite extraordinary, but given that caviar is currently fetching about a third of the price of gold, one can readily understand why people are prepared to invest the necessary time and money to achieve these results.
So we have a vast and growing aquaculture sector in the EU providing a great many jobs, often in remote rural areas with fragile economies. It is an industry which, as Mr Martin points out, may be able to provide jobs to some of the marine fishermen who face the loss of their livelihoods during the current cod crisis.
But it is also an industry which requires, as Mr Ó Neachtain said earlier, to adhere to the strictest standards of compliance with best practice in the fields of the environment, welfare, health and food safety, particularly if consumer confidence in its products is to be increased. I believe Mr Martin sets out the parameters to achieve these objectives and I welcome his approach.
Mr Martin's recommendations that a lot more investment and effort should be put into research and development in the aquaculture sector are of fundamental importance, and I am delighted that the Commission endorsed that view this morning. As the rapporteur said himself in his introduction to this debate, this is a promising sector which, if handled properly, can cause great benefits to accrue to the EU in the future.
Mr President, ladies and gentlemen, rich Romans at the beginning of our era, between the first century BC and the first century AD, were the first to breed certain species of fish and molluscs. This was practised more, however, as a costly and fashionable pastime than as an economic activity. The sea-fish rearing ponds were then greatly admired for their beauty and as a symbol of the prestige that they represented. Traces of at least 50 fish rearing ponds dating from the Roman period have been identified along the Mediterranean rim.
Later on, particularly in the nineteenth century, some countries developed beds of oysters, which were considered - quite rightly - to be a species of food for the refined palate. Only in the latter decades of the twentieth century, however, did we see the rapid expansion of aquaculture, in response to the danger of fish resources being exploited to extinction. In fact, in 40 years, world fish production has increased fourfold, and today stands at around of 100 million tonnes, and world demand is increasing inexorably, in line with demographic growth.
Although aquaculture cannot replace fishing in the environment, it is, nevertheless, designed to complement and enhance some much-loved and sought after species that today feature on our daily fish menus and that fishing cannot supply in sufficient quantities. In future, aquaculture is bound to grow. What is essentially required is bringing to fish production the same changes that farming and livestock breeding underwent, moving from simple hunting and gathering to the creation and production of animal and vegetable foods. Such changes are not made, however, Mr President, without problems, particularly of an ecological nature, with regard to consumer health protection and even with regard to the well-being of the fish. Mr Martin addresses all of this in a thorough, rigorous and intelligent way in his report, which should become the textbook for aquaculture in the European Union.
Mr President, Commissioner, I think we should all be really grateful to Mr Martin, not only for the excellent job he has done, as everyone has recognised, but because he is effectively enabling us all to pin down this subject of aquaculture. It has already been said: from now on, we will make a distinction between before and after the Martin report. We can truly say that this industry has, today, come of age, it has become a fully-fledged adult industry with its own particular characteristics and features, it has stopped being an appendage of the fishing industry and, therefore, it needs from us all the attention that any industry of a certain economic stature deserves.
As other Members have said, the figures speak for themselves: this is an industry where employment is growing, it is an industry that is responding to rising demand, it is an industry that eases the difficulties of many coastal areas which would otherwise have no alternatives, it is an industry that also helps us fight the battle we have ahead of us with the decline in wild fish stocks. Furthermore, unlike fisheries reforms, it is an industry on which the Commission and Parliament find themselves in substantial agreement. I am delighted to have heard Mr Solbes's praise for this report today, and we can all see that there is convergence on matters of food safety, research and the environmental compatibility of this industry. We have therefore reached good common ground.
In conclusion, I would just like to ask the Commissioner to pay greater attention to the two issues that Parliament wants to raise: first, the changes in the FIFG regulation, the financial regulation, particularly as regards young people's start-up and the modernisation of farms; and secondly, the natural disaster fund. Commissioner, one cannot declare how valuable and useful an economic sector is without then taking consistent measures to sustain it.
Mr President, I too am grateful to the rapporteur because I believe this report enables us to set down some definitive points: first of all aquaculture as a substantial source of supplementary income, especially for fishermen who live and work in marginal areas; and secondly its capacity for reducing fishing and for preserving our resources. A few problems remain, however, especially for small-scale fishing and traditional fishing. Conversion to aquaculture should attract aid because it is expensive: financial resources are needed for the initial investment and to get through the first three years, which are almost always unproductive. The Financial Instrument for Fisheries Guidance should include specific, targeted, fast credit facilities, or aquaculture will remain an option only for the well-off. The Commission's target of 8 000 to 10 000 more jobs is an ambitious challenge, and it will require a solid commitment to promote the economic profitability of aquaculture.
Another objective - one which Parliament is particularly concerned with - is food safety, environmental impact and animal health. In this respect, there is a need for a code of conduct, with well-defined rules and parameters, and, above all, there is a need to ensure that all products from third countries comply with our standards of hygiene, food safety and animal welfare. This is not just to prevent unfair competition, as one might imagine, but principally to make an effective improvement to the quality of our sustainable development.
Mr President, Commissioner Solbes Mira - who has previously been a Minister for Fisheries and is therefore not insensitive to this debate, despite not currently being responsible for the sector - I wish to address my first words of congratulation to Mr Martin, who has proved once again that he is an excellent MEP by producing this magnificent report, which is entirely appropriate to the current situation. Congratulations, Mr Martin.
This report gives us an excellent analysis of the current state of aquaculture in the European Union and also provides us with important guidelines for the future. Amongst these I should like to emphasise the need to draw up integrated environmental management plans for both coastal and inland areas, since the need for such environmental plans has become evident following the recent Erika and Prestige disasters. Secondly, the need to increase food safety in order to ensure the health and confidence of Europe's citizens, promoting research and adequate funding of the sector, both for new units and for modernising existing ones.
It is clear, therefore, that aquaculture has a great future. Nevertheless, as a consequence of recent food crises that have beset Europe, consumers have become suspicious of aquaculture. It must be stated, however, that intensive production is not necessarily synonymous with the absence of hygienic conditions. This is why we in the European Union have a set of standards for technical requirements that do not exist in other parts of the world. This means that there is a high degree of monitoring of these hygiene conditions. Nevertheless, these rules must be reinforced and improved so that our citizens view aquaculture-produced fish with complete confidence.
Mr President, I am glad that we are having a debate on this subject. It is very reassuring that so many colleagues have taken such an interest in aquaculture. This must be the best attended fisheries debate on record.
It is vital that we recognise the importance of this very young and growing sector. Seven thousand jobs are reliant on aquaculture in Scotland, 75% of them in the highlands and islands, and often aquaculture provides a lifeline for some of our most remote communities.
Salmon accounts for nearly 40% of Scottish food exports and Atlantic salmon farming is now worth more to the Scottish economy in financial terms than cattle and sheep farming combined. The report talks positively about the industry and future objectives. We need to consider long-term secure employment in the sector and to ensure product availability for consumers and an environmentally sound industry. Sustainable development has to be the watchword. The report looks at the importance of food safety and hygiene and also of research into alternatives rather than antibiotics.
We also need to address some of the key problems affecting the industry. The most recent has been unfair competition. The Commission has already been dealing with the issue of salmon dumping from Chile, Norway and the Faroe Islands and an investigation is ongoing in the Trade Directorate-General. The disclosure documents which were published on 20 December 2002, with a deadline of 8 January 2003, initially made it impossible for the European Salmon Producers Group to comment, due to Christmas and the New Year. However, I am pleased that the Commission has given salmon producers more time to provide a response. It is critical that their voice is heard and I hope the Commission will ensure that Parliament and the Fisheries Committee are kept informed of the progress of this inquiry, especially as the estimated level of dumping by Chile is 29.7%, in direct contravention of fair trade. We must make sure that these unfair practices stop. I hope the Parliament will endorse this report and support aquaculture.
Mr President, this has not been a very controversial subject. I have never before seen more harmony or unanimity in the House. Having gone through the trauma of the allocation of fish quotas, there is a greater awareness throughout the European Union of the scarcity of this most important resource. Wild fish stocks in the European Union are about 40% of what our consumers in the Union need. This is therefore an ideal means of supplementing the demand.
Parliament has been dealing with this subject over many years, yet there is not sufficient consciousness of the important contribution this industry can make to the peripheral, under-developed and poorer regions. It can also be complementary to industry in those regions at a time when wild fish stocks are less available, so that the extra capacity we have and the infrastructure for processing and marketing can be made use of through the production of farmed fish.
The advisers who cautioned us years ago have been listened to. The message has got across that we can exercise the necessary caution and, at the same time, make progress in increasing production. We have obviously achieved this. We are now producing something like 27% of our needs from farmed fish and there is no reason why we cannot continue.
People cannot look at the dwindling stocks and our failure to conserve them and say that the wide oceans out there present us with opportunities. 80% of all the stocks we know of are inside the 200-mile limit. So there are no stocks out there waiting to be exploited. We know little about the other 20%, and from what we know it is a one-off. We can harvest those fish once and that's the end of it.
Fish farming offers prospects for the disadvantaged regions. It can be complementary to the activities going on there and can help to improve the economy of the European Union at a time when unemployment is once again becoming a problem.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by joining in the almost universal chorus of praise and congratulations for Mr Martin. He does indeed deserve to be congratulated on the quality of his report. It contains an assessment of the present and anticipates a bright future for this important activity. The consolidation of the aquaculture sector in the field of world food production is highlighted, as is its role in helping to reduce the imbalance between imports and exports of fisheries' products at Community level. The potential of aquaculture as a source of employment is also emphasised. Many new jobs directly or indirectly linked to aquaculture can be created in areas where few other industries exist. I refer to those regions that are heavily dependent on fishing, be they recognised as such or not. Galicia is a case in point. There are employment opportunities in aquaculture itself and in the processing and service industries. According to data supplied by the European Commission last September, the number of people employed has risen to 80 000.
The future will not be all plain sailing. It should be recognised that there are certain risks involved, such as environmental pollution, and the transmission of diseases from farmed to wild fish. It is therefore necessary to work towards achieving a healthy environment. Greater vigilance is required, as are technological improvements. Of course, all this will also serve to promote the development of aquaculture itself.
More specific provision for research is called for. Parliament must urge the Commission to make this available to ensure aquaculture enterprises can benefit from the support of national and Community programmes. In addition, the relevant regulations should be amended so that aid for setting up and developing enterprises can be forthcoming. Cofinancing of aid to facilitate the implementation of more environmentally friendly farming practices should also be possible.
Commissioner, social dialogue between Member States must be promoted, with a view to introducing a code of good practice. Such a code could prevent price falls posing a threat to the sector. Mr President, allow me to mention Valentín Paz Andrade. He was a kind and generous native of Galicia. As they say in the local language, he was 'un galego bo e xeneroso'. He loved his region and he loved the sea. Were he alive today he would be deeply saddened by the condition of the sea around Galicia and by how the sea has been affected by environmental disasters. Last July, at the Forum named after Valentín Paz Andrade in La Coruña in Galicia, it was stated that consumption of aquaculture products is set to double by 2010.
Mr President, when we were discussing the compromise version of this text, all of the groups felt that the step change in the Northern dimension that will take place on enlargement will entail alterations to regional policy. Therefore we would like to insert an overarching paragraph at the beginning of point 3, which reads as follows: 'adapting the general approach to the changing situation where partner countries become Members in the EU, noting the specific needs this creates for regional development and cross-border cooperation.'
Mr President, the idea is an excellent one and is already incorporated in the jointly adopted motion for a resolution, and thus no longer needs to be added here. We therefore do not support this verbal amendment.
You are against it, Mrs Myller, but if there are not 32 Members of the European Parliament who are against it, the amendment will be put to the vote.
(Parliament adopted the resolution)
Report (A5-0421/2002) by Mr Helmuth Markov, on behalf of the Committee on Economic and Monetary Affairs, on the activities of the European Bank for Reconstruction and Development (EBRD) [2002/2095(INI)]
Regarding Amendment No 6:
Mr President, in agreement with my colleagues, I would like to table an oral amendment to Amendment No 6. We wish to add something to the second line, namely that as regards the things we do not want the Bank to finance, this relates only to the expansion of the nuclear sector. We would like to insert the following words: expressly excludes any expansion of the nuclear sector from ..... That is the oral amendment.
We have just voted in favour of an association agreement with Lebanon. Less than a year ago, this Parliament asked for an association agreement between Europe and Israel to be broken. What are the principles according to which what was valid yesterday in the case of Israel is apparently not valid today in the case of Lebanon?
I think it should be borne in mind that this country is not a democracy, that it is not a country governed by the rule of law, that the fundamental rights and principles we hold so dear are trampled underfoot there every day, that Lebanon continues to harbour terrorist organisations, in particular Hezbollah, and that it is occupied and 'annexed' by another country, Syria. Yet, there we go, reaching out to Lebanon.
I believe that a balanced European policy would, of course, be a policy which was open to the countries of the Middle East, indeed to all the countries in the region, but which should obviously begin by maintaining that association agreement with Israel which is visibly threatened every day by a variety of initiatives, in particular by those initiatives to impose a scientific boycott which are shameful and must be condemned. I believe that a sound European policy is one which is open to Lebanon, certainly, but that, at the end of the day, Europe's place is beside Israel.
Mr President, a few days ago, I visited our future member state, Cyprus, which is half-way between Athens and the Iraq-Kuwait border. Lebanon is just a stone's throw away.
This shows how important Lebanon is for us in the European Union. If we recall that Beirut was once the cultural and economic centre of the Eastern Mediterranean, this shows that we, as Europeans, have a real interest in a stable Lebanon. I therefore greatly welcome the adoption of this agreement and believe that it will contribute substantially to stabilising a country which is very significant for Europe. Its cultural diversity and its economic power, which is slowly developing once more, are important for us.
I think it is in the Europeans' interests to support Prime Minister Hariri's development drive, and as regards the Mediterranean-Europe Parliamentary Assembly, I believe it should be constituted in Beirut, in order to send out a signal that we recognise and support these efforts to overcome the challenges of terrorism and occupation which undoubtedly exist.
Mr Posselt, on the matter of the location for the next European Parliamentary assembly, I think it is still too early. We should wait a little before taking a specific line or making decisions on this.
- (FR) Founded after the fall of the Berlin Wall, the EBRD aims to give financial support to the penetration of Western capital into Central and Eastern Europe, as well as into the CIS, or former USSR. The rapporteur does nothing whatsoever to call into question either its actions or the market context in which these are carried on, even if he would like the EBRD to be more concerned about employment and the consequences of its activities for the economy and the populations concerned. The quest for profit - most particularly by the multinationals which, as the rapporteur points out, are the subjects of the EBRD's attentions - is, however, at odds with the fate, or the well-being, of a country's population.
The fact that, in Russia, the EBRD invests its capital where banks and private companies do not venture and that - as a result of having, like many local and international speculators, taken its chances in the financial lottery that has done even more to ruin this country - it has occasionally suffered heavy losses, would leave us cold, were it not for the fact that such activities conceal an appalling catalogue of theft from the people of Eastern Europe.
Attempts may be made to disguise its real role, but the EBRD is an imperialist tool for robbing the peoples of Eastern Europe. We have therefore rejected this report.
I should like to congratulate my colleague, Mr Markov on his excellent report which, moreover, has been adopted unanimously by the parliamentary committee. The EBRD is not connected with the European Union. Nor is it a development bank coming under the World Bank group. Its capital derives from more than 60 countries interested in the future of Central and Eastern Europe following the fall of the Berlin Wall. During the twelve years of transition, the EBRD has had to take up many challenges. Its president, Jacques de Larosière, appeared before the Confederal Group of the European United Left/Nordic Green Left to report to us on its activities.
Like the rapporteur, I think we have to support the bank. Indeed, even if its objective is to develop the market economy in these former Communist countries, the social, environmental and public service dimensions have not been sacrificed. The EBRD is not, as some might believe, the ambassador of ultra-liberalism. Its mandate is to invest where other banks fear to tread. I am very pleased that the EBRD concentrates its activities on the development of small and medium-sized enterprises whose key role in job creation is well known.
I voted for the Markov Report because I believe that the report is right to commend the role of the European Bank for Reconstruction and Development in aiding SMEs in the former Communist countries of Eastern and Central Europe. This is often unreported but critical work to build up the economic capacity of countries which have been badly underdeveloped in this sector.
I particularly commend the report's call for assistance to NGOs involved in the strengthening of democracy in Belarus, Ukraine and Moldova.
This report has the merit of reminding us of the important purpose of the EBRD, which is to create a market economy likely to strengthen democracy in the countries in transition, which often leads it to run risks and not to systematically seek State guarantees. Consequently, it invests where other banks fear to tread. The EBRD has been largely concentrating its activities on developing small and medium-sized businesses, developing, on the one hand, aid programmes for local banks, and, on the other, promoting the establishment of banks specialising in providing loans to small and medium-sized enterprises and micro-loans.
We are pleased that the rapporteur considers the activity of the EBRD to be broadly satisfactory, despite his opinions and warnings about the supposed dogmas of 'ultraliberalism' or of uncontrolled liberalisation, which no one wants to guide the activity of this institution.
These are, in short, the reasons that have led me to support this report.
I have voted for this report, because I agree in particular with the views it expresses on the 'positive effect' that the EBRD's activity has had on the economies of the countries of Central and Eastern Europe. These economies are extremely weak and lack the mechanisms, habits and culture of the market and of competition. In fact, the widespread opening up to capital and the institutions' acceptance of private initiative as a dynamic source of development have had some perverse and worrying effects - which the rapporteur details: a government of kleptocrats and the impoverishment of the population - which must be countered. I therefore agree with the suggested response, which is to develop the entrepreneurial fabric of these countries, especially by promoting mechanisms for granting industrial and commercial credit to small and medium-sized enterprises and microcredit for which, as we are shown, there is enormous demand and which enjoys a very high level of return flows. In general, I would underline the emphasis that has been put on aims for social cohesion, stability policy, job creation and for effectively improving people's living standards. Indeed, despite being a banking institution, the EBRD has some unique characteristics, being bound to fulfil a mandate that goes far beyond merely managing money or making a profit. The EBRD must continue to function as an institution that shares the spirit of solidarity and cohesion that are a collective aim of the European Union.
Hugues Martin report (A5-0448/2002)
Mr President, I welcome Mr Martin's report on aquaculture which has the potential to provide a safe, relatively cheap source of good protein as well as to create jobs in the European Union. However as the rapporteur himself points out, more research is necessary in tackling the environmental problems which fish farming creates, particularly the disposal of waste - an average sized fish farm can produce as much waste as a small town. We also need to deal with the food hygiene aspects of fish farming, particularly the use of antibiotics, and to pursue further research into the damage that escapes from fish farms can do in terms of damaging the stocks of wild fish.
Finally we have to examine the welfare of the fish actually farmed in the fish farms. If those issues are tackled, aquaculture can provide, as I said earlier, a good source of good food for our population as well as creating jobs.
The current scale of aquaculture in Europe is demonstrated by the 1.8 million tonnes of fish, shellfish and molluscs that it produces, and by the 57 000 jobs that it provides.
In order to guarantee the sector's future, as the rapporteur proposes, we must take account of aspects such as the following: the drawing up and management of integrated environmental management plans, for both coastal and inland waters; increasing food safety in order to guarantee animal health and consumer confidence, stepping up research in technological, environmental, and health terms in order to find new solutions, and adequate funding of the sector, both for new units and for modernising existing ones.
This is why, given the evidence of the difficult situation facing many species of wild fish, aquaculture can be seen as a complementary alternative to fishing with a certain future.
We must, however, overcome the crisis of confidence in aquaculture products, promoting food safety measures and modernising production technologies. It is against this backdrop that I support the Martin report.
- (NL) In the past, the farming of sea fish seemed to be an absurd measure thought up by companies who were looking for new opportunities to tap into a market that would make them big profits. As the world population continues to grow apace and the seas are being emptied of fish at an alarming rate, it looks as if the farming of sea fish will probably be inevitable. Not in order to tap into a market but as an essential contribution to food supplies. Fishing villages on the coast that have lost their old source of income will probably be happy to join in. This change is not without risks. If we do go down this road, we will need guarantees to prevent accidents and unacceptable situations. Sick and deformed fish in overcrowded cages in coastal zones, in other words a new type of bio-industry, is something we do not want. Genetically modified fish in such cages can escape and irreversibly change all the life in the sea, for example, by wiping out any natural fish that are left. Adding substances that have never been used before to encourage fish to grow fast and thus increase the yield may contribute to further contamination of the sea. It is therefore a good thing that we are paying more attention to information about the consequences, protection of the marine environment and animal welfare which is threatened by this industry.
- (DA) We are abstaining from voting on the overall report by the Committee on Fisheries because, even though the committee's report is an improvement upon the Commission's proposals, we are of the view that, in general, the committee's report is in favour of the further development of the aquaculture sector in the EU. Since there continue to be many problems associated with this sector, including pollution, we choose to abstain from voting, even though we acknowledge the sterling work done by the committee.
That concludes voting time.
(The sitting was suspended at 12.45 p.m. and resumed at 3 p.m.)
The next item is a report (A5-0446/2002) by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on fishing in international waters within the framework of the common fisheries policy's external measures [2002/2024(INI)].
Madam President, ladies and gentlemen, you must all be aware that a year ago, at the suggestion of the Socialist Group, the European Parliament decided to prepare an own-initiative report on the external impact of the common fisheries policy. The report was to cover the European Union's involvement in RFOs and also in international agreements on fisheries.
In the intervening time and after the report was adopted in committee, the communication from the European Commission on the same subject was presented, in the context of reform of the CFP. Clearly, the Committee on Fisheries will need to draw up a second report. It is my belief that such a report will be in line with the resolution adopted here today.
The Committee on Fisheries trusts that this report will serve to focus the attention of the House on issues related to fisheries. We hope that it will lead to a call for closer links and improved cooperation between the external dimension of the CFP and other Community policies. I am thinking here about policies on trade, on development aid and on foreign policy.
Indeed, when the relevant Directorate-General negotiates within multilateral organisations, or when it negotiates international agreements on fisheries, it does not appear to enjoy the support of the world's largest trading and economic power. Conversely, when the European Union negotiates association agreements or trading agreements, or when it is involved in decision-making within the WTO, insufficient account is taken of the interests of fisheries.
It is abundantly clear that our own market in fish and similar products is supplied thanks to the activities of the Community's fleet in non-Community fishing grounds. As you must know, there is a shortage of such products on our market. In addition, the presence of our fleet helps to bolster activity in areas dependent on fishing. These areas are generally underdeveloped and no other economic activity is viable there.
Pursuant to the Council of Ministers' Resolution of 3 November 1976, the European Union supports such activity. This resolution also covers additional requirements consequent on other fundamental pillars of the European Union.
The European Union undoubtedly has a very competitive fleet, notably the tuna, longline and trawl fleets. These operate outside Community waters and are deemed the most advanced in the world. They also pioneer the search for new fishing grounds and species. As a whole, the Community fleet has the technical capacity and processing and sales facilities to allow it to supply a market of 350 million consumers.
Unlike their competitors at global level, European fishermen are no pirates. They do not fish illegally, they do not destroy local fisheries and they do not engage in social dumping. Their activities are in fact tightly controlled by the European Union through the Member States and the range of control mechanisms in place. European fishermen also comply with the requirements of fishing agreements, the national regulations of coastal states and the regulations of the relevant RFOs.
Approximately 3 000 European vessels fish on the high seas or in the exclusive economic zones of other states. Of these, 2 100 operate to the north of the Union and some 900 to the south. This represents 41 000 jobs for the Union. Eighty-three per cent of these come under the Southern Agreements. The yearly catch amounts to 2.7 million tonnes, which represents 40% of the annual catch by the Community's fleet. You may be surprised to learn that the total value of the catch is put at EUR 614 billion. This sum is multiplied further if account is taken of the processing industry and of economic activity in related sectors such as shipbuilding and marine engineering.
The financial cost of the CFP's external dimension is very small. It was EUR 276 million in 2000. This equalled 28% of the total CFP budget. There is ample proof of the profitability of Community intervention in favour of this fleet. For every euro we invest as a Community in this fishery we get three back in business terms.
To reiterate my earlier statement, the European Union does have the economic, legal, legislative and political potential to take the lead in responsible fishing beyond the Union and promote the principles involved. Nonetheless, those concerned feel they do not receive adequate support from the Union. The underlying reason may be that the funds allocated to these activities by the European Commission are insufficient. A political strategy is lacking too. It is also unfortunate that this external dimension of the CFP is not properly covered by the CFSP and does not come within the general scope of the international trading relations of the fisheries Union. The European Parliament is on record as having repeatedly criticised this state of affairs. The House has urged the Commission to remedy the situation. In particular, it has recommended that the Directorate-General adjust its organisational chart to enable it to fulfil its role adequately.
The sea is the neglected half of our planet, ladies and gentlemen. However, to date it has not yet been proven that sustainable management of ocean fisheries is anything but possible. What is needed is an approach focused on ecosystems and involving the reinforcement not only of scientific research but also of monitoring and surveillance measures. By-catch must be reduced too and a determined effort made to combat illegal fishing.
At the same time, a legal framework for protected areas must be developed. In addition, a broader view should be taken of the reasons for the depletion of resources. Fishing is not entirely to blame. Spillage from oil tankers also plays a part. We have the consequences of the Prestige disaster very much in the forefront of our minds at present. The Prestige is but one example of a tanker going down in our richest and most biodiverse coastal waters. Then there is the discharge from vessels cleaning their tanks out at sea with impunity. No effective action has yet been taken against them. Global climate change is another contributory factor. Resources are also affected by the extensive use of substances such as fertilisers or pesticides in agriculture. These inevitably end up in the sea.
It remains for me to highlight the social aspects of this type of fishing. We believe all fishermen should be guaranteed fundamental labour rights. In our view, it is for the Union to take appropriate action, such as the inclusion of a social clause in international agreements. Another approach would be for socio-economic partners to promote social dialogue, so that all fishermen benefit from the protection of their rights, and to ensure that the European social model becomes a permanent feature of the fishing industry.
Madam President, the rapporteur, Mrs Miguélez Ramos, has referred to the communication adopted by the Commission on 23 December last year concerning an integrated framework for reaching fisheries agreements with third countries. I agree with her that this fortunate coincidence creates the need for Parliament to give further consideration to the Commission's proposals.
This communication addresses all the issues relating to the bilateral aspect of the Commission's relations with third countries as far as fisheries are concerned, especially in the case of developing coastal states. We believe the communication constitutes a good basis on which to launch a debate on the issue.
We are fully aware of the importance of this chapter of the common fisheries policy, especially for certain regions of the European Union. Accordingly, the Commission proposes that the Council should draw up appropriate political guidelines enshrining the Community's desire to work to promote responsible fishing in the interests of all concerned.
As Mrs Miguélez Ramos rightly points out in her report, the development of the external dimension of the common fisheries policy must take account of the European Union's international commitments. Some of these fall within the scope of the CFSP and others relate to trade agreements. I would even venture to include agreements on sustainable development, notably those with developing countries. Our ongoing efforts to improve political and economic governance at a global level should not be overlooked either.
Looking to the future, the Commission believes that its action should be seen as an investment in responsible fishing, and not simply as a mechanism for compensation.
As for the multilateral aspect, I have noted comments in the House on the lack of human and material resources. I do not however agree with the rapporteur's assessment of the need to revise voting arrangements within the RFOs. The European Union's influence within these organisations is far greater than the number of votes at its disposal would suggest.
On the question of sanctions and the RFOs, however, we believe more control is required to ensure that fisheries products from vessels flouting international regulations cannot be traded within the European Union.
The Commission recently presented an action plan to combat illegal, uncontrolled and unregulated fishing. The proposed initiatives, particularly measures 5 to 10, seek to harmonise the control mechanisms of the RFOs. They also seek to make these systems more effective and to ensure they are in line with the principle of a multilateral approach.
I was delighted that Parliament welcomed this plan so warmly. Further, the Busk report supporting this approach was adopted unopposed at last November's sitting.
The European Union has committed itself to complying with all international agreements it is party to, and to ratifying the agreement reached in New York. Currently, 14 Member States are in a position to proceed to ratification. I hope everything will be in place to allow ratification to go ahead before these six months have elapsed.
As you will be aware, Mr President, we have also addressed the question of the Mediterranean. The communication explains how we have taken the initiative. We plan to organise an international conference on the subject in conjunction with the incoming Italian Presidency. In principle, this will be held in Venice in December 2003. The Commission is also concerned about the reduction of the time allowed for transposition. I am referring to Community legislation and the recommendations by RFOs. The Commission is not responsible for the unfortunate situation that no progress has been possible on this proposal.
Regarding the social aspects, these are included in the Commission's proposed objectives. They should have greater weight in future cooperative ventures. Concerning the need to increase scientific research, I would like to reiterate the Commission's desire to implement an action plan on this. Although it has been somewhat delayed, it ought to be successfully accomplished before the end of the year.
Lastly, there is the question of encouraging the establishment of joint ventures. The Council has retained the possibility of providing financial support through the FIFG for the establishment of such ventures until 2004. Support will only be available however if there is a fisheries agreement in place to lend consistency to the arrangement.
I would also draw your attention to the fact that the communication on association agreements in the fisheries sector adopted by the Commission does not exclude recourse to such an instrument in order to promote future associations. On the contrary, we advocate its use, together with that of other financial instruments, in order to promote their development.
I am confident that the communication on association agreements in the fisheries sector adopted by the Commission will provide a basis on which we can achieve significant and ground-breaking progress concerning the external dimension of the common fisheries policy. I trust that together we will be able to create the motivation to guarantee the sustainability of deep-sea fishing for the benefit of all.
Given that no political initiatives are being taken at Community level, the Commission is convinced that the size of the deep-sea fishing fleet will gradually decrease. This will probably not result in vessels being scrapped. Rather, the vessels are likely to operate under other flags, or the number of private fishing agreements will rise.
I trust the House will endorse this assessment of the situation. I very much hope that, as a result, Parliament will agree it is essential we do not create a situation in which the role of Community policy in external fisheries would be significantly reduced. This would run counter to our desire to establish a policy aimed at promoting sustainable fishing the world over.
Mr President, I thank the Commissioner and congratulate Mrs Miguélez Ramos on her first-class report. Mrs Miguélez Ramos is, as you know, the senior vice-chairman of the Committee on Fisheries and is one of the most dedicated and hard-working members of that committee. Indeed I think it can be said that all the Spanish members of the fisheries committee are dedicated and hardworking; this is perhaps not surprising because the fishing industry is of such key importance to Spain, and the subject of this report is of such importance to the Spanish fleet in particular that this report was very appropriately awarded to Mrs Miguélez Ramos.
I think it is worth noting that the Spanish fleet has a historic tradition of distant water fishing. For over a thousand years Spanish fishermen have been fishing off the coast of Newfoundland and Labrador, hundreds of years before Christopher Columbus was alleged to have discovered America, and it is this distant water fleet that we now regard as an important contribution to the overall fisheries strategy within the Community.
In our debate this morning many speakers noted how important the aquaculture industry has become in meeting consumer demand for fish products against a background of collapsing fish stocks within our own EU waters. The involvement of European fishermen in international fisheries is of equal importance. The Community is only around 60% self-sufficient in fish and yet there is a rising demand for fish products in the wake of BSE and foot-and-mouth disease, and a gradual shift in consumer preference away from red meat. If we are to satisfy this consumer demand and endeavour to maintain as many jobs as possible in the fisheries sector, then the role of the international fisheries is of paramount importance. Mrs Miguélez Ramos has adequately demonstrated in her report, and said again in her introductory remarks, that for every euro we invest as a Community in this fishery we get 3 euros back in business terms.
So it is not only a good way of maintaining jobs in the sector, it is a good, profitable business for the Community economy. I also think it is worth saying here that agreements with countries outside the EU (third-country agreements) have attracted a bad press in the past and in some cases that bad press may have been merited. However, it is for this very reason that Mrs Miguélez Ramos calls in her report for better inspection, better monitoring and better policing of the international fisheries, and in particular for increased action against illegal fishing. If we are to ensure that such agreements are properly policed and that a substantial proportion of the finances are directed towards conservation and development, we will be in a better position to respond to our critics' legitimate concerns.
I commend this report to the House.
Madam President, ladies and gentlemen, the report by Mrs Miguélez Ramos outlines a complete, lucid and intelligent framework for EU fishing in international waters. It leads us, with irrefutable logic, to the conclusion that the European Union must have an increasingly active fisheries policy in this field, to the contrary of what many critics or sceptics have said. This policy must even be brought to bear on the European Union's diplomatic efforts, particularly where its trade policy is concerned. The European Union cannot do without international fishing grounds and the agreements negotiated with third countries, in the exclusive economic zones of these same countries. Those who are sceptical and critical of this policy seem to be ignoring the evidence provided by the report. This evidence states that fishing on the high seas by the European Union fleet provides work for 40 650 workers and that the catches total 2.7 million tonnes per year.
The financial effort from the budget of the European Union is, nevertheless, modest, since it only came to EUR 276.1 million in 2001. If EU vessels stop fishing in international waters, others would definitely take their place, without the ecological or social concerns that boats from the European Union have.
It is nevertheless crucial that, in exploiting international waters and the exclusive economic zones of other countries, European Union boats meet high ecological and social criteria and conditions, not least with regard to conserving fish resources. The European Union must set an example in complying with international agreements and must give a decisive boost to the regulation of international fishing. Secondly and lastly, the European Union must concentrate its efforts on research and on monitoring international waters, because unless the European Union or the international bodies in which it participates do not do so, illegal fishing will always take place in these waters place and they will always contain a no man's land, or in this case, no man's waters.
Mr President, Commissioner, there are many endangered stocks world-wide. We in Scotland know how painful it is for the fishing industry when crisis conditions are reached, but we cannot solve problems in the EU by exporting them. We must seek responsible and sustainable fisheries everywhere. The ELDR would like to thank Mrs Miguélez Ramos for her hard work on the dossier; we find particularly valuable the stress that is placed on the need to secure greater compliance with international law and for improved measures against illegal and unreported fishing.
In this context we agree that the Commission must be resourced in a way that allows it to play a fuller role in regional fisheries organisation. We have, however, regularly expressed our concern on two issues. First, our fisheries activity at international level, and in particular any agreements reached directly with third countries, must be made compatible with our development policy. Secondly, the cost of the external dimension of the CFP is already approaching a third of its total budget. This cost is likely to increase if we are serious about fuller participation in regional fisheries organisations and about securing greater compliance with international law.
It has already been said that each euro invested from public funds generates another three in business terms. In these circumstances it seems only appropriate that those vessel owners who benefit from third-country agreements should take on a fairer share of the financial burden involved. The ELDR amendments address these developmental and financial concerns. We hope that the House will support them and that such issues will be given much fuller consideration in the debate on the recent Commission communication on fisheries agreements with third countries.
Madam President, as regards fishing in international waters we need a responsible and non-exploitative approach. We cannot continue to export our problems.
I would like this House to support Mrs Attwooll's amendments, which go some way towards improving the report, and my group will definitely be voting for these amendments. However, we cannot vote for the report itself, even if - as we hope - those amendments are adopted, because of the underlying policy and belief that we in the European Union can export our over-capacity, and that we have some historic right to exploit developing countries.
It is true that down the centuries many Member States have colonised other countries and unjustly exploited the weaker and poorer countries of the world, but in the 21st century we should realise that the imperialist approach is wrong. We need to look at the social and economic contribution we make to developing countries, and in relation to fishing agreements this leaves a lot to be desired.
This is not just a Spanish problem. To my own shame my own country, Ireland, has the Atlantic Dawn, which is an exploitative vessel. Like many other huge vessels - in fact it is worse than other vessels because it is one of the largest there is - it goes to developing countries, acting as if it had some right to exploit the resources of other countries without any checks. Despite what has been said about European Union agreements, at least there is a certain amount of control, though they leave a lot to be desired. However, when it comes to private agreements, there is no control whatsoever.
We need to look at our position as regards developing countries. I support what Mrs Attwooll has said. We cannot say one thing, and then do another.
Madam President, this report comes before the European Parliament at a time of growing concern around the world about the effects of the European Union's deals with third world countries. Not least, the World Wildlife Fund has been very vocal in its condemnation of these deals. I am encouraged that even in this Parliament, just one month ago, over 100 Members voted against the Senegal deal. To my astonishment I even agree with my own Foreign Office, for the first time ever. Even they recognise that these deals are just not working.
The report is very defensive in tone. It claims that EU fishermen 'are not pirates'. As to compliance with all the rules, that claim is distinctly at variance with the current report from the Court of Auditors. What is most disturbing is that the rapporteur and the Commissioner seem to be arguing that if we did not take up these fishing rights some other nation would and that somehow that might be even worse. Even if that were true - and I would not expect to see such a puerile argument - the fact must be that two wrongs do not make a right. Let us remind ourselves of what those wrongs are.
These deals are causing environmental devastation to less developed countries which, in biological terms, is like setting fire to the Serengeti. This is a form of European Union imperialism and it is denying development to these third world countries which otherwise could benefit their own economies. Furthermore these deals are morally repugnant, in that they directly and indirectly cause the deaths of hundreds of indigenous black African fishermen every year.
What this report asks us to do is to close our eyes, when in fact people are increasingly beginning to open their eyes. That is why we should reject this report. I suspect that there will still be a majority in favour, but be aware that people are waking up and will not tolerate these deals for very much longer.
Madam President, Commissioner, the great interest which you have witnessed in this House today - even though you yourself are not responsible for fisheries - has, I hope, made it clear how much our ideas deserve support, both in the Committee on Fisheries and in the Commission.
We have made one thing clear today: we do not want fish out of a test-tube. We do not want fish only from aquaculture or a standardised packet off a supermarket shelf. We want more, even though the facts about our seas are bleak.
The fish on our plates comes more and more rarely from European Union waters. The indigenous supply cannot meet European demand. This indigenous supply does not offer an adequate prospect for the future. We are therefore reliant on fishing in foreign waters, both in international waters and in the coastal zones of other states. I would like to thank you, Mrs Miguélez Ramos, as rapporteur, for taking up this issue in a detailed own-initiative report and clearly identifying the key problems.
The European Union's fisheries agreements are an important factor both for supply and employment, especially in the regions which depend on fishing. Simply rejecting a report, as has just been demanded, cannot be our objective, for we must examine these issues seriously despite all the potential contradictions.
Nor must we lose sight of the fact that we have exploited our own waters to the point where the stocks are exhausted. We need only think of the reform of the common fisheries policy. It would be fatal - as one of the previous speakers has said - simply to export these problems elsewhere.
I call for a sustainable approach to the fisheries agreements and a balanced distribution of use, but naturally also for an economically profitable approach, for I do not want to lose sight of reality. However, long-term public subsidies conflict with this goal. It is absurd to justify the irresponsible exploitation of stocks in other waters with arguments based on fleet reductions and market supply in the European Union.
Ultimately, our key goal must be to safeguard the sustainability of resources, both in European and foreign waters. However, in this context, we must genuinely accept responsibility, rather than simply seeking plaudits in the short term. This applies especially to international waters. Here, prompt action is needed to combat illegal fishing effectively. Controls alone are not sufficient. What we need is harmonisation of sanctions at international level. This can only take place jointly and in a global framework. The sanctions must not simply be tokenist. I know that the international community's mills - and our mills too - grind slowly, but we will continue to give them grist, and we will keep the wheels turning.
Madam President, I agree with the report by my colleague and fellow countryman Rosa Miguélez Ramos. I agree with her when she says that fishing in international waters is crucial to the European Union, to the fisheries sector itself, but also to international policy and economic and social cooperation with other countries.
The European Union's real policy, however, is not in accordance with this view and nor is fishing in Community waters. The failed reform of the common fisheries policy highlighted this unfortunate situation. In this context, I have to say that my country, Galicia, is one of the major victims: in Community waters; we suffer (...) at the hands of certain countries and fleets, in international waters, we suffer from the contempt of the Commission and the Council as a result of this international policy. The Commission services even lack the necessary human, budgetary and material resources. Even fishing on the continental shelf and aquaculture are today, as always, seriously damaged, affected by disasters occurring on Galicia's coasts, such as that of the Prestige. This is a situation that must be resolved as a matter of urgency.
The debate is closed.
The vote will take place once the afternoon debates have been concluded.
The next item is a statement by the Commission on the effect of low-frequency active sonar on marine life.
Madam President, on behalf of the Commission I should first like to thank the House for the invitation to make a statement on this matter.
The Commission welcomes this opportunity to emphasise once again how much importance the Community attaches to conservation of the marine environment and the protection of its biodiversity.
This importance has already been highlighted by Parliament and by the Council in the Sixth Community Environment Programme. One of the aims of this programme is to ensure that no further biodiversity is lost after 2010.
The protection and conservation of wild flora and fauna are also two of the objectives defined in the communication from the European Commission on a strategy for the protection and conservation of the marine environment.
Cetaceans are a sensitive part of marine life. They are certainly at risk from a range of human activity, but it is not always easy to establish a link between such activity and the condition of these animals. The Commission is keeping abreast of the current debate on the possible effects of the use of low frequency active sonar on some species of cetaceans. It may well be that intense tones transmitted at low frequency do disturb these creatures. More detailed research is however called for to establish just how seriously the transmissions affect them. Nonetheless, the current uncertainty as to the effects of these transmissions cannot be used as an excuse to avoid taking steps to deal with the matter.
The Commission is of the opinion that extreme caution should be exercised in the use of this technology in view of the possible repercussions for the marine environment. Ideally, the potential repercussions should be assessed in advance.
Allow me to remind you that cetaceans are protected under Directive 92/43, the Habitats Directive. One of the obligations it places on Member States is that the latter should take the necessary measures to prevent these species being disturbed.
For these reasons and following recent events in the Canary Islands, at the Habitats Committee meeting on 20 November the Commission requested the national authorities of Member States where similar incidents may have taken place to provide further details on the subject. We shall now send the Member States a reminder to ensure they respond to our request. All the information received further to this appeal will be forwarded to the House by the Commission.
Furthermore, the Commission is to ask independent scientific bodies such as the International Council for the Exploration of the Sea to assess the current situation together with available knowledge on the subject. It is hoped that more information on the possible consequences of the use of low frequency active sonar for the marine environment can be obtained. Only when sound scientific information is available will it be possible to decide on the nature of the measures needed to supplement those already in place.
Madam President, I wish to thank the Council of Presidents for having included this important issue in the debate, and I would also like to thank the Commissioner.
It has to be said right at the start that it is completely justified to try and develop a defence system to monitor submarines that use new technology, which are difficult to see using conventional passive radar. It is obvious that submarines that cannot be detected with radar are only used by those with hostile intentions. We therefore have to keep abreast of developments. This is a question, however, of what sort of technology we choose and what its price is in ecological terms.
The low frequency active radar system developed by NATO known as LFAS can cause whales to stray onto shores and can damage their internal organs, leading to death. High decibel and low frequency noise produced by radar can carry for thousands of kilometres in the sea.
There have been whale deaths in the areas where the United States of America has tested the system. In March 2000, 17 whales were beached on the shores of the Bahamas Islands and eight of them died whilst the navy's radar system was being tested in the sea. Autopsies carried out on the dead whales revealed haematomas in the brain and inner ear cause by extremely loud noise. The US navy itself stated in its report on the whale deaths in the Bahamas that LFAS had been the most likely cause of death.
In September 2002 in the Canary Islands, and so within the EU area, whale deaths occurred on a scale hardly seen for 20 years, when 15 whales of different species died from haematomas. NATO was conducting military manoeuvres in the area involving 58 warships and six submarines from different member states of the alliance.
The LFAS equipment produces low frequency noise at 1 000 hertz and an average of 250 decibels to comb the seabed from hundreds of kilometres away.
The effects of loud but low frequency noise on the behaviour of whales and their internal organs are wide-ranging. The din can cause permanent damage to the ear bones, and brain and lung haemorrhage. The system can muddle the communication system of whales even a long way off from the sound source as it operates on the same low frequencies that the whales themselves use. The noise makes it difficult for the whales to orient themselves, form herds, mate and find food. The link between radar and whale deaths is actually hard to prove because it is very difficult to track whales and study changes in their behaviour over a long period of time.
The US navy has carried out an evaluation of the effects of the system on the environment, but reputable American environmental organisations regard it as flawed. A federal judge last November prohibited the navy from testing the system in US territorial waters until further notice with reference to the Marine Mammal Protection Act. Nevertheless, the navy has a permit from a national authority to test the system for a total of 432 hours in other seawaters until August this year.
Until now the navy has agreed to test their equipment a long way off from the coast, and away too from known marine mammal breeding grounds and migratory routes. Researchers have said, however, that testing is not safe even in the middle of the Pacific Ocean because no one can be absolutely certain as to what the whales' routes will be. The system can be used to cover up to 75% of the world's seas.
It remains totally unclear as to what effect the system would have in the Mediterranean and Baltic Seas, where the radar range is from shore to shore and animals would not be able to escape the noise. The EU clearly has an obligation to act and ask for information on the system.
Economic interests are clearly linked to the issue. Fishermen active in the EU have been concerned over the last year of the effects of radar systems on fish stocks in their fishing grounds. Although fish might be less prone than marine mammals to the harmful effects of the system, obviously the noise of the radar could drive them away and thus harm people's livelihoods.
Madam President, I want to thank the Commission for its statement. On the basis of all I have said we should try to obtain a ban on the use of this radar system until further notice and swiftly discover its effects on marine life. It would be best if the European Parliament's Committee on the Environment, Public Health and Consumer Policy would debate the issue and draft a report on it, on the basis of the Commission's statement we have heard here today and any other data obtained from elsewhere.
This issue is of growing concern both to the public and to this Parliament, and I think the fact that we were able to attract 60 signatures to our oral question on the subject is a clear testimony to that.
As my colleague Mrs Korhola has said, there is more and more evidence that suggests that these highly intensive active sonars pose a very major threat to marine mammals and to fish. The frightening fact is that this technology exposes them to noise pollution at levels 200 billion times greater than that which we know already disturbs them, and so it is not really surprising that we are already seeing deaths from lung haemorrhages, from hearing loss and disruption of feeding, breeding and communication.
But this technology also constitutes a breach of the United Nations Law of the Sea Convention which requires states to take all measures that are necessary to prevent, reduce and control pollution in the marine environment from any source. The time has come, accordingly, for NATO and its members to act, and since European Union Member States make up over half of the 19 members of NATO, the EU has a special responsibility to promote action. For the Commission to respond to a written question of mine on 29 November 2002 simply by saying this type of technology needs to be used with caution is not good enough. The fact is that this type of technology cannot be used with caution when you consider that, at a hundred miles from the ship which is the source of the noise, this noise can still cause a tearing of the tissues in the air sac, for example, behind whales' and dolphins' brains. That is why we want to see an immediate moratorium on any deployment of LFAS by navies of any NATO country and we want a comprehensive and independent impact assessment to take place. We also want the US and NATO countries to prepare and make public the studies on the potentially adverse effects of LFAS which are required by law under Article 206 of the Law of the Sea.
We had hoped too that the Council might have been prepared to make a statement on LFAS here this afternoon as well and I am disappointed that it is not here, but there is a clear role for the Commission as well and I have two specific questions for it: will it agree to conduct a study on the impact of LFAS on the marine environment, and will it ensure that the subject is raised in the transatlantic dialogue?
I look forward very much to your response.
The debate is closed.
The next item is debates on cases of breaches of human rights, democracy and the rule of law (Rule 50).
The next item is a joint debate on the following six motions for resolutions on the humanitarian crisis in North Korea:
B5-0036/2003 by Mr Ford and Mr Van den Berg, on behalf of the Group of the Party of European Socialists: the humanitarian situation in the Democratic People's Republic of Korea;
B5-0039/2003 by Dr Tannock, Mr Gawronski, Mr Perry and Mrs Maij-Weggen, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats: the humanitarian crisis in North Korea;
B5-0043/2003 by Mr Watson, Mrs Malmström and Mr Andreasen, on behalf of the Group of the European Liberal, Democrat and Reform Party: famine in North Korea;
B5-0045/2003 by Mr Lagendijk, Mr Turmes, Mrs Ahern, Mr Gahrton, Mrs Schroedter, Mr Wuori and Mrs Maes, on behalf of the Group of the Greens/European Free Alliance: North Korea;
B5-0048/2003 by Mr Belder, on behalf of the Group for a Europe of Democracies and Diversities: the humanitarian crisis in North Korea;
B5-0051/2003 by Mr Vinci, on behalf of the Confederal Group of the European United Left/Nordic Green Left: the humanitarian situation in the Democratic People's Republic of Korea.
Madam President, colleagues, ladies and gentlemen, we are deeply perturbed by the developments in North Korea - a country without democracy, a country which allows its people to starve, and a country which nonetheless feels compelled to defend itself with a 'nuclear arsenal'. It is very difficult for us to find a line here which expresses this deep concern about the situation in North Korea, yet does not escalate the conflict. We do not want to create a similar situation to Iraq, but we do want to exert massive pressure on the North Korean government to focus on the needs of its people instead.
After all, this is not the first time we have turned our attention to this issue. What is especially disappointing is that we have made numerous overtures to North Korea in a bid to work towards exclusively peaceful use of nuclear energy, so that the country's few resources can genuinely flow into development.
This is why we want to make it clear yet again that we want to work for dialogue, and that we urge North Korea also to engage in dialogue with us. We are pleased that the Americans too are prepared, in this instance at least, to engage in dialogue towards a peaceful solution and that talks are currently taking place. We call on the Commission to continue the provision of humanitarian aid, despite these unpleasant and unacceptable political conditions, and to help the country's starving population. With this in mind, Madam President, I think we are able to support the relevant resolution and express the hope that the United States and Europe will opt in this instance for a common approach in order to persuade North Korea to help its own people instead of posing a threat to the global community.
Madam President, as North Korean dictator, Kim Jong-Il sips his specially imported French brandy and savours his freshly cooked pizzas cooked by two Italian chefs, as he mulls over what he will say to the UN envoy, many thousands of his oppressed subjects, including babies, are literally starving to death as his disastrous Stalinist economic policies have brought the country to its knees.
Even worse is that many of his people are rotting as political prisoners in re-education camps where they are being tortured and beaten. The country outrageously styles itself 'the Democratic People's Republic of Korea', and yet the people have never been consulted, as Mr Kim inherited his mandate from his late dictator father.
Not only has that country, which is a brutal, secretive, communist dictatorship, repeatedly violated international agreements such as the 1994 one to end its bomb-making uranium enrichment programme, it has also in the past violated every standard of civilised behaviour, from kidnapping Japanese civilians - which the government justified, almost unbelievably, on the grounds of needing language instructors for its spies - to engaging in political assassinations such as blowing up the South Korean cabinet in Rangoon a few years ago. It was also responsible for blowing up a South Korean airliner.
More recently - and this is the reason for my motion for resolution - it has starved many thousands of its people to death due to its disastrous isolationist economic policies and the fact that it has chosen to maintain one million men under arms with an immoral diversion of food and resources to the military, irrespective of the deprivation suffered by its civilian population. It remains a failing and rogue state and a very dangerous one at that. It could wreak havoc on South Korea with which it technically remains at war.
Consequently, the EU must tread carefully and concentrate on delivering humanitarian aid to its long-suffering people. Nevertheless, aid donors must still insist on verification procedures to ensure that the food gets through to those it is intended for and is not given to the army or, worse still, resold to raise cash for more armaments or luxuries for its political and military elite.
North Korea is the biggest humanitarian scandal of our time. While the 'Great Leader' lives in the lap of luxury he is literally allowing his own people to die. More than two million people are said to have starved to death over the past few years and more than 13 million are suffering from malnutrition. Communist misrule has ensured that the malnourished people are left out in the cold and are deprived of proper medical care. In this workers' paradise, about 200 000 people are kept imprisoned in re-education camps for political reasons. What is more, China is systematically returning North Korean political refugees, knowing full well that inhumane punishment awaits the returnees.
An appropriate response from the world community is seriously hindered by the nuclear game with which Kim Jong-Il is challenging the world. It is not clear whether it is possible to talk to Kim in a reasonable way. America's attitude towards North Korea is a model of caution compared with her stance towards Iraq. As far as this nuclear threat is concerned, the European Union must fall in line with the United States - insofar as she does have a line. Weapons of mass destruction in the hands of an unpredictable dictator are a permanent threat to world peace, and this cannot therefore be tolerated.
We must also focus on humanitarian aid in order to prevent human suffering from taking on even greater proportions. It is a good thing that the Commission is intending to earmark another EUR 9.5 million for women and children over and above the 50 million already spent. The question is whether this is enough. I assume the Commission is willing to do more should it be necessary. I would appreciate confirmation of this from the Commission. North Korea has gone from bad to worse as a result of her self-imposed isolation. We must look for ways of breaking through this and putting an end to the biggest humanitarian scandal of our time.
Madam President, there is currently a serious humanitarian crisis in North Korea. In bitter winter conditions, the combination of few or no energy sources and lack of food is crippling. So the Verts/ALE Group welcomes the Commission's decision to provide EUR 9.5 million in food aid to North Korea.
But there is a need to reconsider fundamentally our approach to ensuring energy supplies. The Korean Energy Development Organisation, KEDO, was unsuited to meeting the country's needs and infrastructure, and this situation cannot be allowed to continue. We condemned it and the European Union's approach to the energy crisis needs to be completely overhauled. I was pleased to hear Commissioner Patten declare that the European Union will have to develop an alternative energy programme for North Korea. We welcome the Commission's position on this, and we look forward to the development of a suitable programme.
We need to look again at our policy of cooperation with North Korea in terms of a poverty alleviation programme to offset the effects of introducing a market economy, democratic reforms and respect for human rights, and official diplomatic recognition for North Korea by other states as well as the European Union. This would open up opportunities for North Korea to access funds from the IMF, the Asian Development Bank and others.
The key, as Mr Swoboda said earlier in this debate, is to continue to talk, to continue with the negotiations and, above all, to work for a peaceful solution to this crisis.
Madam President, this afternoon we will be descending into one of the last dark dungeons of the Cold War. On the 38th parallel there hangs an 'iron curtain' that is more hermetically sealed than the Berlin Wall ever was. Behind it, after the 'Great Leader' Kim Il-Sung, the 'Dear Leader' Kim Jong-Il is now playing the depressing game of the 'Great Lie'. In what is virtually dynastic succession, father and son have been sacrificing the people of North Korea to their megalomaniac self-glorification and personal dictatorship for more than half a century. Pyongyang has long tried to deny this awful reality. The testimony of those North Koreans who have managed to escape has been rejected as lies. Satellite pictures provide incontrovertible evidence, however: there really are slave camps for political prisoners.
Our eyes have been opened very late to the acute danger that the North Korean regime poses - to the international community as well. The immediate cause of this was Pyongyang's recent unilateral withdrawal from the nuclear non-proliferation treaty. The possible development of North Korean nuclear weapons and the clandestine sale of these weapons, including missile systems, now requires a quick response from the international community.
I therefore call on the Council and the Commission to make a case for a regional diplomatic approach to the North Korean crisis. Incidentally, the international community should emphatically reject Pyongyang's diktat - a non-aggression pact with the USA enforced by the threat of nuclear weapons - out of compassion for the citizens of North Korea behind Kim's 'iron curtain' who have to spend their lives in conditions that are almost impossible to imagine, and also for the sake of their safety.
Madam President, various breaches of human rights in North Korea have been mentioned here, breaches which offend our moral sense and our concept of civilisation. After visiting that country three times, however, I believe the most aberrant, most monstrous kind of breach of human rights is the fact that, if today North Korea held free, democratic elections as we do, the current leader, Kim Jong-Il, would win them. This shows, first, the terrible ability of the North Korean leadership to keep their country isolated from any external interference - and in today's globalised world that is not easy - and, secondly, the degree of capitulation and humiliation to which the population has been reduced. The violations and violence not only affect their bodies, through hunger and the concentration camps, but also their minds, for they have been brainwashed and left unable to think, as in the Soviet gulags; the North Koreans have been reduced to sheep that follow their leader blindly.
This barbarous and, at the same time, grotesque regime must be contained. I am one of those that believe that the United States' policy is right, especially in the last few days: they have moderated their demands, they have avoided a crisis with South Korea and they have made overtures to China, a key country for resolving the crisis in the area. The contribution that Europe can make, that we can make, is only minor on the political front, I am sorry to say. We can and must do more on a humanitarian level: we must send aid, certainly, but we must also make sure (as has been said so many times) that it gets into the right hands, the hands of those that need it. Despite all the declarations and personal statements given on this, I am not at all certain that there is any guarantee of this today. I would very much like there to be, and I would very much like the Commission to be able to give us this assurance.
Madam President, my colleague Chris Patten has spoken about Korea in this House more than once and he tends to refer to North Korea as a strange country.
Some of you have pointed out the contradictions that exist in North Korea. On the one hand, it is a country with an enormous army, it has a secret uranium enrichment programme, it is the first country to have withdrawn from the Non-Proliferation Treaty and is threatening its neighbours, and on the other hand, it is suffering from serious internal problems.
The end of the Cold War took away the country's cheap sources of oil and raw materials, and it cannot produce enough to satisfy its needs. There is a shortage of medicines, there is not enough power, etc.
How can the European Union respond to such a contradictory situation? It is clear that we cannot continue to do things as they have been done so far. That is why, last November, the members of the Korean Peninsula Energy Development Organisation decided to suspend the delivery of heavy fuels to North Korea. At the same time, I think that it is essential, as some of you have suggested, to pursue our efforts, to pursue the dialogue in order to make them see reason. We are currently discussing with the Member States of the Union the best way of achieving this objective, and we are also pleased to see that the United States are considering some of these problems with a view to holding a dialogue with North Korea.
It is true that, while we are concerned about what is happening in the Democratic People's Republic of Korea, we cannot, and do not want to punish the weakest and most disadvantaged sectors of the population of Korea, especially for the errors of their Government. Some of you have talked about grotesque governments that do not respond to the reality of the country.
Therefore, following the discussions held in November in the Council, the Ministers agreed that we need to maintain our humanitarian assistance, including food aid. You have proposed that we should maintain the aid, but you also warn that we should be much more careful in monitoring it. The Council fully shares this view. Adequate supervision of the supply of humanitarian aid is therefore a high priority, and we are considering that issue in particular, both in bilateral contacts with the Democratic People's Republic of Korea and in contacts with the World Food Programme, which distributes our aid in that country.
Some of the data we are currently using could be useful to Parliament. As you are aware, ECHO is the main foreign donor of humanitarian aid to the Democratic People's Republic of Korea, excluding food aid, and since 1995 it has supplied more than EUR 62 million in humanitarian aid. The aid is granted impartially. It is supplied to the most needy through European Union NGOs, the Red Cross and United Nations Organisations.
In 2002, EUR 11.5 million were allocated to the restoration and protection of water supplies, wells, sanitation structures, distribution of water containers, chlorine tablets, hygiene materials, medication, etc.
In terms of food aid, we are currently a relatively minor donor. In 2002, as some of you have pointed out, we supplied 23 000 tonnes of wheat worth EUR 5 million to the World Food Programme for North Korea.
Last week we approved a package of emergency food aid amounting to EUR 9.5 million. It was 39 000 tonnes of cereals especially for children, in response to the appeal made in November by the World Food Programme for North Korea. It was granted by ECHO solely on the condition that - and we are once again concerned about the problem of monitoring - the Democratic People's Republic of Korea accepted the requests of the World Food Programme; this would mean better supervision and checks on the ground. With regard to this most recent request, the Commission, Italy, Norway and Switzerland are the only countries that have committed to progressing down this path.
The debate is closed.
The vote will take place once the afternoon debates have been concluded.
The next item is a joint debate on the following five motions for resolutions on Equatorial Guinea:
B5-0038/2003 by Mrs Sauquillo Pérez del Arco, Mrs Carlotti, Mr Martínez Martínez, Mr Obiols i Germà and Mr Carnero González, on behalf of the Group of the Party of European Socialists: presidential elections and lack of respect for human rights in Equatorial Guinea;
B5-0040/2003 by Mrs Ferrer and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats: Equatorial Guinea;
B5-0044/2003 by Mrs Sanders-ten Holte, Mr Sánchez García and Mr Gasòliba i Böhm, on behalf of the Group of the European Liberal, Democrat and Reform Party: the human rights situation in Equatorial Guinea;
B5-0046/2003 by Mr Rod, Mrs Isler Béguin and Mrs Maes, on behalf of the Group of the Greens/European Free Alliance: presidential elections in Equatorial Guinea;
B5-0050/2003 by Mr Marset Campos and Mrs González Álvarez, on behalf of the Confederal Group of the European United Left/Nordic Green Left: presidential elections and lack of respect for human rights in Equatorial Guinea.
Madam President, the disregard for democracy that the authorities of Equatorial Guinea have been displaying for years reached its peak during the recent elections in December.
The result of 97% of votes in favour of the Government was reached without counting votes, with a dubious census, with the opposition leaders in prison and without freedom of expression throughout the campaign, and with no freedom to vote in secret on election day, when the voting tables were presided over by the military.
Elections from which, in the face of so much disaster and outrage, the opposition parties withdrew. In short, fraudulent and invalid elections, the results of which should not be recognised by the international community, with the European Union taking the lead.
Madam President, recalling that this is the fifth European Parliament resolution on human rights in Guinea, and taking into account the statement made by the Presidency of the Union on the elections in Guinea, the Socialist Group asks the institutions of the European Union to use every means possible to ensure that a peaceful transmission to democracy is initiated in Equatorial Guinea, that political prisoners are immediately released and that the international commitments made by President Obiang are complied with.
Madam President, we attach a great deal of importance to paragraph 7 of our Joint Resolution, which states 'Asks the Commission to draw up a report on the impact on democracy and human rights of the policies of the oil companies operating in Equatorial Guinea'. We are talking about a country that has oil, the income from which goes to President Obiang, his family and friends, but not to the population of Guinea. One third of the population has a life expectancy of 40 years and 57% do not have access to drinking water.
Therefore, Madam President, perhaps we need to promote, in the United Nations Security Council, an embargo on Guinean oil and, perhaps, now that there are four Member States of the European Union that are part of the Security Council, one of its agreed actions could be monitoring the democratisation processes in a series of countries and promoting appropriate measures in order to encourage the necessary changes, in accordance with the priorities stated by the European Union.
We need to say 'that is enough' to the countries in which only a minority benefits from the resources while the rest of the population continues to live in poverty.
Therefore, Madam President, we consider that this Resolution is very good and positive in terms of achieving something that is among the priorities for Parliament and the European Union.
Madam President, Commissioner, we are very concerned about the human rights situation and also by the slow progress of democracy in Equatorial Guinea.
The trial held last spring, which ended in the conviction of 68 people, showed that there are no legal guarantees that can be backed up internationally, as was clear in the declaration made by this House in June. The trial broke off what was slow but positive progress, which is reprehensible. However, it should not be forgotten that it is not always the best solution to shut off channels of communication with a country that is in deficit when it comes to respecting human rights.
We think that we should maintain a critical dialogue, seeking to make gradual progress. We need to strongly condemn abuses, but we should also acknowledge steps forward when they are made, for example, the freeing of 120 people who had been in prison for some time on 12 October in honour of the 34th anniversary of the independence of Guinea. I am of course aware that this is not enough, but we must recognise that it took place.
With regard to the slow pace of the democratisation process, it should be criticised that four opposition candidates had to withdraw on the day of the presidential elections due to irregularities in the votes, even though the electoral campaign had run without any serious incidents. Of course we cannot forget that members of significant parties are being detained or are in exile, such as Severo Moto, the president of the banned Progress Party, who is in exile in Madrid.
We trust that the next elections, the legislative elections planned in a few months' time, will be held with more guarantees and freedom. Therefore, in the Resolution being debated today the Guinean Government should be invited to take measures to give credibility to its will to make the system democratic, establishing a serious dialogue with absolutely all of the political movements. At the same time, the political movements should avoid making speeches like those made by the four candidates who withdrew, which could lead to violence.
We need to criticise what there is to criticise, but help progress to continue. We cannot therefore support this Resolution, because it is simply a head-on attack on the Guinean Government, which could have counterproductive results and not benefit the people of Guinea or lead towards a democratisation process.
The abuse of power at the expense of the people is the order of the day in Africa. When a president is elected with 97% of the votes, the elections are unsound. The so-called struggle at the ballot box, which resulted in President Obiang holding on to power, was a farce. This is exactly what we would expect from a government that for years has failed to comply with international recommendations to introduce a democratic order. The United Nations and European Union missions to observe the elections were not welcome. The secretary-general of the largest opposition party was arrested. The opposition leaders were subjected to unfair trials in the spring. Not surprisingly, all the other candidates apart from the sitting president withdrew from the elections.
Equatorial Guinea is the umpteenth poverty-stricken African country in which someone is clinging on to power, enriching himself, violating human rights and completely ignoring the international community. The European Union must engage vigorously in the political dialogue. Any pledge under the ninth European Development Fund is completely out of the question unless the situation improves dramatically. Even if this situation does improve, in the context of democratisation or capacity building, this regime will claim that this gives them legitimacy. This political abuse cannot be tolerated. The opposition leaders and all other political prisoners must be released immediately. The elections must be declared null and void, and new ones therefore need to be organised. There must be an international investigation into the way the oil companies operate and the president's role in them.
Democratisation is a necessary precondition for effectively counteracting poverty. Poverty in African countries is not only caused by globalisation, restricted access to markets or inadequate aid. Many African countries mess things up themselves. Equatorial Guinea is one of those countries in which development is stagnating because of the abuse of power. Those poor people.
Madam President, Equatorial Guinea has unfortunately been a negative example of an African country for decades, but sadly it is not an isolated case. We must recognise quite clearly that we have a very substantial responsibility here. Of course, there are abuses of power, corruption, and dictatorial violations of any attempt at the rule of law in that country. That is absolutely correct and we must vigorously condemn them.
Yet on the other hand, we ourselves have a responsibility, because this country - like many other African countries - has become a pawn in the international competition for resources, and unfortunately, this involves European interests as well. The major role played by the oil companies in Equatorial Guinea, but also the diamond trade - and illegal trades such as human trafficking play a part there too - unfortunately destabilise the country as well. Ethnic and political conflicts - although these are generally rooted in ethnic conflicts - are exploited in a cynical policy designed to safeguard resource supplies. For this reason, I think that paragraph 7 of the resolution is extremely important, for we have a responsibility here, and we also have opportunities to exert influence. We genuinely need the proposed report on the oil companies' role.
I do not endorse the call for an outright boycott and the cessation of all financial assistance. As a rule, such measures impact not on the dictators, but - if they have any impact at all - on the people of this already benighted country. I completely agree with my Spanish colleague on this point. I believe that we must vigorously condemn the abuse of power. Nonetheless, we must also seek dialogue with President Obiang in order to achieve a situation in which the opposition can gradually resume its work and the exiled politicians can return home. We must also work to ensure that the planned conference on reforming the judicial system can take place. Unless we start with very basic institution-building in this country - as we sought to do in European countries, as in Kosovo and Bosnia-Herzegovina, where conditions are far more straightforward and stable - we will never achieve any success.
We cannot apply European standards overnight in Equatorial Guinea; this will take decades of development, which have yet to commence. This is why, as I have already said, the next steps are dialogue with President Obiang, supporting the conference on the judicial system, the release of the opposition, legalising opposition parties, and fresh elections with international supervision. These are the next steps we must take, but it would be disastrous if we now tried to run before we could walk. I therefore recommend a measured approach. Simply imposing sanctions is not a solution. Above all, we should not point the finger at others; we should accept our own responsibility first, and that means examining the role played by our oil companies in what is sadly a very dirty game.
Madam President, my colleague and friend Mr Ojeda used the term 'in deficit' when referring to the Government of Equatorial Guinea in terms of democracy and human rights.
In terms that are sure to please Commissioner Solbes, who deals with economic and monetary affairs, the deficit is such that the Government of Guinea is simply bankrupt in this respect. Not only is it bankrupt, but it is also continually failing to comply with each and every one of the commitments made, first of all to the European Union and, in general, to the international community in terms of moving towards the rule of law.
The recent elections were a clear example of the fact that Mr Obiang does not want democracy or human rights in his country. An even more dramatic example was the trial of the opposition which resulted not only in political prisoners but also in deaths due to torture at Black Beach prison, which we have condemned in this House on several occasions.
The European Union has a responsibility towards democracy and human rights in Equatorial Guinea and some of its Member States have a twofold responsibility. Two of them are currently sitting on the Security Council: France and Spain. I therefore feel that it is essential that the European Union - why not at the suggestion of those countries? - approve a joint action to commit itself to democracy and human rights, and also that it talk to another country that is extraordinarily interested in Guinea, not due to these matters, but because of oil, that is the United States.
It is therefore highly important that we retain the paragraph of the Resolution regarding a code of conduct for the oil companies, as we cannot allow them to act without one. Oil, the great resource that is draining the citizens of Equatorial Guinea, is now the crux of the matter and the source of the strength of President Obiang Nguema's regime. The European Union therefore needs to act firmly; let us adopt this common action, let us talk with the United States, let us make an agreement with Washington and let us also call on the oil companies to fulfil their obligations, quite simply to comply with their obligations towards people.
The Commission needs to assess what is happening with oil in Equatorial Guinea. I would even ask for more, I would ask the Commission to consider reopening its office in Malabo. The United States are going to reopen their Embassy. Why? For oil. Let us reopen our office. Why? For human rights and democracy.
The European Socialists therefore entirely support this Resolution, because it will be well received by those who, like Celestino Bacale, the CPDS presidential candidate, who brought thousands of supporters together at campaign meetings, will be able to say: the European Union is with us, like President Cox, who in his time spoke clearly and firmly in favour of democracy and human rights in Guinea.
Madam President, The Commission shares the concern that you have expressed regarding the human rights situation in Equatorial Guinea. We feel that the situation has deteriorated considerably in the past year and that the slightly positive progress that seemed to be taking place up until the end of 2001 has been halted. This deterioration casts doubt on whether President Obiang's regime has a genuine desire for democratisation and respect for human rights.
We also share your doubts and your assessment of the elections on 15 December, which were called early, breaching the provisions of the Constitution and preventing electoral observers from attending. They obviously cannot be described as democratic elections.
Also, the general pardon issued by President Obiang in October should be applied to all of the political opponents detained in spring 2002 and convicted in unsafe trials.
We are all in agreement regarding cooperation with Equatorial Guinea, which is very dependent on the problems in the democratisation process and on the progress of human rights in the country. Cooperation was blocked for several years, and five years ago partial cooperation began. It is true that the National Indicative Programme of the eighth European Development Fund, signed in July 2000, highlighted support for democracy, human rights, civil society and the rule of law as a priority area in which we should act. It also establishes that providing European funds for other measures is subject to visible efforts by the Guinean Government in this area. We are therefore aiming to promote democracy and respect for human rights.
With regard to paragraph 7 of your Resolution, I would like to point out that in October the Commission proposed to the Government of Equatorial Guinea that a mission should be conducted to evaluate the overall application of activities associated with consolidating the rule of law and promoting and respecting human rights, as laid down in the cooperation programme. We need to know the progress of that situation and its conclusions in order to make any decision on continuing cooperation activities in that country and, in particular, in order to sign the new National Indicative Programme for the ninth EDF.
Finally, the Commission considers, as some of you have said, that we need to step up our efforts and international pressure in all institutions, particularly, but not solely, in the International Monetary Fund, in order to ensure transparent and efficient management of oil resources, in order to ensure that the increase in these resources translates into an equivalent improvement in the standard of living of the people of Equatorial Guinea.
Thank you, Commissioner Solbes Mira.
The debate is closed.
The vote will take place once the afternoon debates have been concluded.
The next item is a joint debate on the following five motions for resolutions on Chechnya:
B5-0037/2003 by Mr Paasilinna and Mr Sakellariou, on behalf of the Group of the Party of European Socialists: non-extension of the OSCE mandate in Chechnya;
B5-0041/2003 by Mr Suominen, Mr Oostlander and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats: non-extension of the OSCE mandate in Chechnya;
B5-0042/2003 by Mrs Malmström, on behalf of the Group of the European Liberal, Democrat and Reform Party: Chechnya;
B5-0047/2003 by Mr Staes, Mr Wuori, Mrs Schroedter, Mr Cohn-Bendit, Mrs Isler Béguin and Mrs Hautala, on behalf of the Group of the Greens/European Free Alliance: the situation in Chechnya;
B5-0049/2003 by Mrs Ainardi and Mr Vinci, on behalf of the Confederal Group of the European United Left/Nordic Green Left: the situation in Chechnya.
Madam President, unfortunately, the situation in Chechnya really has not improved, despite the efforts to persuade Russia to adopt a rational course. We have repeatedly stressed that the fight against terrorism is an entirely justified, indeed necessary, fight. However, in the case of Chechnya - and this applies to similar situations in the context of Iraq and other regions as well - we have always stressed that bombs, military aggression and military measures are unsuitable as a means of resolving the issue of terrorism. For this reason, we also need to make it very clear to Russia that we are profoundly disappointed that Russia - which is and should be a partner of the European Union - has failed to pursue a rational policy aimed at combating the causes of terrorism as well as terrorism itself.
We are deeply disappointed that people are being forced to return to this unsafe country and that even the expellees are being forcibly repatriated. We believe that every option must be exhausted to achieve a peaceful solution here. One such option could be the referendum if it takes place under objective conditions. The people themselves should have a chance to express their views, and I believe that it would do Putin's and indeed Russia's reputation good if Russia could revert to, or basically establish for the first time, a rational and peaceful policy on Chechnya.
Reports from Chechnya are still extremely shocking to us all. Russian troops ride roughshod over the people in their fight against the rebel troops of the Republic of Chechnya. There are people there living in extraordinarily wretched conditions, both within Chechnya and outside. Those who have managed to flee are then forced to return to an area that is really impossible to live in. Crimes by the military are inadequately prosecuted, and by bringing this resolution we want to protest against this. Grozny is still extremely unsafe, which indicates that the fight against the so-called rebels in Chechnya has not yet come to an end by a long chalk. Buildings are being blown up and the people the European Parliament delegation went there to open discussions with are all lying in hospital. In that context, the best the Russians could do was to postpone the visit of the European Parliament delegation to Chechnya. The official reason for this is perhaps odd, but we hear through diplomatic channels that this is on account of the fact that security there absolutely cannot be guaranteed, something which the Russian state naturally views as a scandal, which it is.
In that context the OSCE is regarded as a busybody whose mandate should rather not be renewed. We also protest against that. We definitely want the OSCE's mandate to continue, as the OSCE is absolutely necessary for the provision of aid and for political initiatives later on when observing a possible referendum. Another busybody, Mr Erkel, who was the head of Médecins sans Frontières in Dagestan, the territory bordering on Chechnya, has been kidnapped. We do not know by whom. No ransom has been demanded. It is therefore entirely possible that this man has been captured by the authorities themselves, as has happened in the past. I have asked the Commission and the Council about this. Fellow MEPs in various other parties have highlighted this and are completely behind it. We want the Commission to make efforts to find out what has happened to Mr Erkel and to see whether it would be possible to obtain his release. Anyway, the European Union must do whatever is possible from a political and community point of view, and the resolution bears witness to this. A white list for Chechen leaders, as has been proposed in an amendment, seems to us to be counterproductive, however. It is restrictive, and our group is inclined to think that the Danish government pursued a very good policy on this point. They did not need a white list.
Madam President, with regard to the Chechens, we risk being guilty of the same crime as European passivity towards the genocide of the Jews: the crime of indifference. Indifference makes us accomplices. 80 000 people have died in Chechnya since 1999. Hundreds of thousands have been made refugees. Yes, we appreciate Russian cooperation in the fight against terrorism, but that is no reason to turn a blind eye to humanitarian atrocities by both sides in Chechnya. The only way forward is negotiations for a political solution, a referendum and elections. The OSCE mission must be allowed to stay as an aid to that process, just as the Russians are in Kosovo.
The Russians are trying to extradite Ahmed Zakayev, the envoy of the Chechen president. The Danish Government refused, due to lack of evidence of his participation in criminal acts. The British Government, now considering a similar request, should tell the Russians that, on the principle of mutual recognition of judicial decisions in the EU, we recognise the considered Danish decision and refuse his extradition to Russia. Otherwise there is no point in having this principle of mutual recognition of national decisions within the European Union.
Madam President, ladies and gentlemen, this is, I believe, the third or fourth debate on Chechnya in one year. It shows how determined Parliament is not to remain silent about this war. According to reports, our Russian friends are not impressed by this type of debate and are also not impressed by the resolutions we are adopting here. I have always been taught that you must always tell your friends the truth, that you must not withhold anything. If friends keep quiet in front of each other, they are doing the wrong thing. I would like to send this message to our Russian friends.
The situation in Chechnya is bad. Let us acknowledge that. We all know that, and the Russians must also have the courage to acknowledge it. Various fellow MEPs have already pointed this out. People disappear, people are tortured and relief workers are kidnapped. There is a real guerrilla war in progress. A dirty war on the part of the Russians, but also on the part of the Chechen rebels. The situation in the refugee camps in Ingushetia is terrible. Yet the Russians are now trying to force these people to return to Chechnya. We all know that this is not a good thing to do during the winter months and is in fact impossible. The OSCE is being removed from Chechnya. The Russians evidently do not want any busybodies there. Just as they are actually preventing us from going there with a delegation. They use what I believe to be specious arguments for this in a letter to our President. The truth is that they do not have the situation in Chechnya under control at the moment and they cannot guarantee our safety.
We all know that our Russian colleagues are very dissatisfied with the resolutions we are adopting. Nevertheless, the present resolution is very balanced. It is a resolution that shows that we in Parliament want a solution and that we really want to make a positive contribution to this. I therefore call on our Russian colleagues to resume the dialogue with our Parliament in order to engage with us in an honest and proper way and to ensure that we can ultimately bring the two parties together with a view to reaching a political solution.
Madam President, please allow me, at the start of today's debate, to express my sympathy for the relatives of the victims of the terrorist attack on Grozny. These crimes, which show utter contempt for human life, can never be justified and the perpetrators must be brought to justice.
Nonetheless, I appeal to those affected and the Russian Government not to retaliate with similar means but to seek a peaceful solution. This attack on the civil administration clearly shows that terrorists are not interested in ending the conflict. On the contrary, their aim is the permanent destabilisation of the region.
I welcome the plan to hold a referendum in Chechnya in March. This is a hopeful sign towards democracy and self-determination. Wanting to encourage the refugees in Ingushetia to return home to Chechnya is the right approach, but it is fundamentally wrong to subject them to pressure. First, the conditions for their return must be put in place. People must feel safe, and they need housing, electricity and food. The schools must be open and healthcare must be secure. The European Union is willing to get involved here and provide humanitarian aid.
The Russian Government's decision not to extend the OSCE's mandate is therefore even more incomprehensible. What possible political objection can there be to monitoring respect for human rights, providing aid for refugees, and supporting conflict transformation? None, in my view, unless it is seen as intervention in a country's internal affairs rather than as an offer of help in a very difficult situation. Or perhaps the Russian Government thinks that accepting help would be a sign of weakness, which it cannot afford for political reasons. In my view, this would be a complete misapprehension, but it can be rectified.
As a member of the European Parliament's ad hoc delegation on Chechnya, I am disappointed about the cancellation of our delegation visit, which had been confirmed with the Duma. I am disappointed not only because we naturally wanted to gain our own impression of the local situation - and viewed this as a contribution towards further mutual understanding - but also because a basic political question arises here which has been answered in the negative. We were informed that the reason for the postponement is the fact that Ahmed Zakayev had been released from detention in a European country and Parliament had adopted a resolution on this issue.
I accept that the Duma has a different political viewpoint from our own. However, I have a fundamental question. How can one hope to achieve a peaceful resolution to highly complicated issues in Chechnya through a process of negotiation with real opponents if one is incapable of accepting that a friendly institution may have a different political opinion?
Baroness Ludford, we must refrain, quite categorically, from comparing National Socialism and the persecution of the Jews by the National Socialists in Germany with any other situation. Such comparisons trivialise this monstrous, state-sanctioned violation of human rights, which was unique in history. Please do not make such comparisons again.
Mr President, for the third time in history, a systematic attempt at genocide is taking place in Chechnya. It is being committed by the Russian colonial power in order to safeguard its strategic interests and resources. The fact that this is camouflaged as a war on terrorism - even if there is terrorism there - is simply a cynical distortion of reality. This is why it is important that there should be unfettered access to the war region so that the facts can be presented.
We are currently witnessing a situation in which the Russian power is doing its utmost to ensure that this war fades from sight behind a wall of silence. First of all, the Commission has so far been unwilling to visit the region. We have discussed the matter time and again with Commissioner Nielson and urged him to visit the region. It may be that some influence has already been brought to bear behind the scenes here. Then we said that we as a Parliament wanted to visit the region. Our parliamentary delegation was then prevented from travelling to the crisis region for a variety of completely threadbare reasons. This was not just deplorable, to paraphrase the mild criticism voiced in the resolution before us. It was a scandal. We are supposed to have a partnership with Russia. That means that just as our partner Russia has the right and the opportunity to travel anywhere in the EU to gather first-hand information, we expect to have the same free and unimpeded access in Russia's sphere of influence at any time, in line with all the international conventions which Russia has signed, not least in the OSCE and the Council of Europe.
The third attempt to construct a wall of silence around Chechnya was the ending of the OSCE mission and the ejection of an international organisation which had made a major contribution to ending the previous Chechen war through a negotiated settlement. It was, after all, under the OSCE's supervision, that President Maskhadov was elected, and, as he is the only representative to have been elected democratically to date, we cannot deny him dialogue. Then a German delegation led by Norbert Blüm, the well-respected former German minister, was thrown out as well.
Mr President, I find this absolutely scandalous, and I think we should be speaking a clearer language here than we have done so far. We must make it clear to the Russians that this cannot continue. We want to shine light into the darkness and we want an end to this war.
Mr President, ladies and gentlemen, I do not believe that the current situation in Chechnya is very tense, as the compromise text says it is, but I believe that it is in point of fact extremely serious. There are, on the one hand, several generations of Chechens who, to date, have known only war and violence and who may at any moment be led by the most extremist fringe groups to commit thoughtless acts of terrorism. On the other hand, there is a veritable colonial war, conducted by the Russian army, which finds expression in systematic searches on a huge scale, human rights violations, assassinations, abductions and, above all, the scandalous acquittal on 31 December 2002 of Colonel Yuri Budanov, charged with the rape and murder of an 18-year-old Chechen girl. In this context, it is pretty scandalous that a humanitarian worker should continue to be held prisoner.
I believe that double standards should be avoided. If we receive President Putin, we must do something for the minister of health who has returned to Baku and whose visa has been taken away, for Ahmed Zakayev, to whom I spoke yesterday on the telephone and who is still under house arrest in the United Kingdom or, again, for the foreign affairs minister held without a visa in the United States. These people must also be given the benefit of visas, for it takes two to make peace.
Mr President, unfortunately, we are partly responsible for the fact that atrocities and genocide are committed in other parts of the world, because the EU never seriously dares to tread on the toes of powers such as Russia, China, Iran or Israel. It ought to go without saying that the OSCE should have its mandate extended, that international representatives should have access to Chechnya and that those who have committed serious crimes in Chechnya should be punished. As a Dane, I should particularly like, however, to call for the two amendments to be adopted. The EU did not lift a finger when Russia imposed sanctions upon Denmark after we had, quite justifiably, refused, as the only decent thing to do, to allow Mr Zakayev to be extradited as a terrorist. This is the kind of situation that neither Chechen politicians nor the Member States should be able to bring about in the future.
Mr President, ladies and gentlemen, I believe, quite simply, that the text we are preparing to vote on is absolutely odious and despicable. Mr Oostlander is not here for the moment, but our fellow MEPs who, for two years, undermined this Parliament's demands for Milosevic to be indicted are the same MEPs who, today, are conducting this would-be realistic policy towards the Russian Federation and Mr Putin and who, at every available opportunity, are concealing the reality of the situation in Chechnya, which is one of veritable genocide.
We say we are disappointed by Mr Budanov's acquittal. I think that we should, at the very least, be extremely shocked. We are sorry that we are not able to visit Chechnya. This visit has now been put off four times and it is two years since the European Parliament delegation was due to visit Chechnya.
We are mistaking, and losing sight of, all our reference points. We forget that, during the years 1940-1945, there were acts of resistance in our countries targeted against the symbols of the occupying power, against Vichy, against Quisling and against those collaborating with the occupying power. Today, it is the attack on the Grozny government headquarters - inconceivable though it would have been to someone such as myself, who eschews violence - that is an act of resistance. Yet we accuse the Chechens, who are aiming at the very heart of collaboration with Moscow, of perpetrating terrorist attacks. These are not terrorist attacks. The attack was aimed at a cell of people working for the FSB and which was therefore a strategic target for the combatants or Chechen resistance. We have completely lost the plot. We are combining everything under the heading of terrorism.
That is extremely serious, as it is also extremely serious to advocate a political solution on the one hand and, on the other, to support a referendum organised by the occupying power; to advocate political negotiations while, in practice, prohibiting Chechen parliamentarians or Ministers from entering our territory to meet politicians from our own countries in the European Parliament, European Commission or European Council, on the pretext that it would be impossible for them to do so. Now, we are very well aware that, under Article 14(3), we have been able to draw up blacklists of Yugoslav or Belarussian politicians and that we are able to draw up a 'white list' of Chechen politicians. If we want to talk politics, we must do so with politicians. In this context, we are really beginning to become the accomplices of genocide. It is time that Parliament woke up. Otherwise, we shall be embarking again upon the unspeakable things such as we have seen in connection with Bosnia, Croatia and Kosovo. I think we have already paid a sufficient price for what was done there.
Mr President, the conflict in Chechnya was discussed in detail on 11 September at the last European Union Summit with the Russian Federation.
Unfortunately, the lack of progress towards peace forces us, once again, to focus our attention on the tragic situation that is devastating Chechnya. We are all aware that, from the point of view of security, the situation has worsened since the last Summit in Brussels. I would like to take this opportunity to reaffirm the Union's strong condemnation of the recent terrorist attacks, which cut short the lives of more than one hundred people and seriously injured many more.
The European Union takes a strong stance against terrorism, regardless of who is responsible and what their motives are. Car bomb attacks, indiscriminate murders, kidnappings and other methods of terrorism can in no way be justified for any cause, however legitimate it may seem.
This is obviously entirely valid for Chechnya, but our conviction that the fight against terrorism cannot take place at the expense of respect for human rights is also valid.
First of all allow me to look specifically at the subject of human rights. Non-governmental organisations of recognised standing continue to report serious violations of human rights committed in Chechnya by the security forces working on behalf of the Russian Federation. The murders, torture, disappearances and other violations of basic human rights should therefore also be clearly and strongly condemned by the European Union.
What is equally serious is the lack of a clear will on the part of the authorities to deal with these violations. The result of the trial against Colonel Budanov is not a positive sign, but quite the opposite. Another negative event was the forced evacuation of the Chechen refugee camp in Akiyurt just before Christmas, which was also described by the European Union as a violation of the international humanitarian principle that displaced persons should be returned to their place of origin solely of their own free will, without the pressure that was applied in that case.
The European Union acted quickly to demand that the same thing should not happen to other similar camps, as it only leads to the suffering of the civil population. People are displaced by the violence of war and terrorism, and until those things stop, they cannot return to their homes without their lives being endangered. They should also have a minimum economic infrastructure, which they do not currently have, in order to continue with their lives. I want to assure you that the European Commission is keeping a close eye on events and that it will take the necessary steps to prevent this from being repeated.
In fact, ECHO is planning a monitoring delegation to Ingushetia at the end of this month. The European Commission is aware of the majority position of Parliament on these issues, and of its efforts to achieve the shared objectives that I have just mentioned. In this sense, it is the Commission's desire and hope that the planned visit to Chechnya by the Parliament Delegation for relations with the Duma, which has again been delayed, will soon be able to take place, which will undoubtedly help to make the European Union's voice heard in the conflict in Chechnya.
Another very important matter is the considerable humanitarian aid provided by the European Union. The Russian authorities are continuing to fail to provide the necessary cooperation in order for the non-governmental organisations distributing such aid to be able to deliver it to the recipients under good conditions, despite the repeated observations of the European Union. Our humanitarian workers continue to face countless administrative obstacles preventing them from effectively doing their job. What is even more serious is that the bureaucratic obstacles are endangering their lives and their safety.
In this context, I would like to point out that Mr Arjan Erkel, an employee of Médecins sans Frontières, was kidnapped months ago. We have urged the Russian authorities, and we repeat that request, to do everything in their power to secure his immediate release.
If you will allow me, I would now like to deal with the central issue of the urgent resolution under consideration.
As you are aware, on 31 December, the mandate of the OSCE assistance group for Chechnya expired. The lack of agreement on the content of the mandate for the coming year means that currently the team is being forced to take the decision to leave Chechnya. The Russian Federation has so far maintained the position that the mandate of the assistance group for Chechnya should be reduced in order to exclude any political role. This is a contradiction in terms given the highly political nature of the OSCE as an organisation for security in Europe. The Commission understands that maintaining this group is not only appropriate, but also in the interests of everyone, and especially of Russia. The same applies to the efforts made by the different bodies of the Council of Europe, which are also facing increasing obstacles to their work.
The work of these international organisations seems to be even more necessary at present when the Russian Federation has the firm intention to take a series of steps towards the political normalisation of Chechnya. Therefore, the presence and assistance of the organisations would be the only way of providing that normalisation process with a level of democratic legitimacy.
Intensive negotiations are currently going on in Vienna with the aim of ensuring that the assistance group remains in Chechnya and the issue is being raised today in Athens amongst the political leaders of the Union and of Russia. We hope that these diplomatic proceedings will enable us to achieve our objective.
Thank you, Commissioner.
The debate is closed.
We shall now proceed to the vote.
We shall now proceed to the vote on the final report on the agenda.
The rapporteur has made important observations about the social, economic and environmental fields of our fisheries sector with regard to fishing in international waters. I believe it is crucial, however, that both the European Commission and the European Parliament, under the reform of the common fisheries policy, address the issue of how to comply with the provisions agreed on in the Action Plan of the Summit on Sustainable Development, held in Johannesburg in 2002, in particular eliminating all subsidies to illegal, unsustainable and unregulated fishing and the need to recover endangered fish stocks by 2015.
The report that we are debating warrants our full interest because it presents practical solutions to the problems afflicting fishermen. Concluding agreements with third countries provides the EU with additional fishing resources. Through such instruments, the EU ensures work for its fishermen, resolves the problem of supply and plays its socio-economic role towards developing countries. I therefore agree with the report, which aims to increase the EU's presence in regional fishing organisations (RFOs), and to conclude bilateral agreements and renew existing agreements. We must conduct our external fisheries policy in a systematic and sustainable way. I would ask the Commission to present a political strategy that enhances the international dimension of the CFP. This strand of the CFP cannot be overlooked within the EU's external policy (CFSP) and in its international trade policy.
Lastly, I wish to take this opportunity to express my regret at the recent confrontations that took place in the Algarve between Spanish fishermen and the Portuguese maritime authorities. Spanish boats that were in Portuguese waters illegally fishing bivalve molluscs were identified by the Portuguese Maritime Police. The pursuit resulted in physical confrontations and injury to one of the authority's agents, requiring the intervention of a Portuguese navy corvette. I would add that the Spanish offenders were caught using the suction method of fishing, which is totally prohibited in the European Union. Despite having alerted the Spanish authorities, the Portuguese government has received no reply, which does nothing for the existing good relations between the two countries.
The purpose of the Community fleet's activity in non-Community waters is to supply the Community market, which has a shortfall in fishing products, and to preserve this activity in the Community's regions that depend on it, which tend, historically, to be least-favoured regions, lacking economic alternatives.
Despite the fact that Mrs Miguélez Ramos's report is an own-initiative report, it is to be hoped that due account will be taken of it in the Commission's presentation, which we hope it will give in the next few weeks, on its communication on the international dimension of the CFP in the context of the reform of this policy.
We hope, where this report is concerned, that the Commission communication will support launching the bases for a global analysis of the problems and needs of the European Union fleet in the territorial waters of third countries, focusing on two issues: how to achieve more coherent and more complete participation in the organisations governing international waters, in order to protect the legitimate interests of the Community; and how to secure a higher profile for the international dimension of the CFP within the Union's external policy.
It actually makes little sense to adopt measures such as abolishing structural aid or aid for scrapping vessels in the context of the CFP reform before defining the future EU position on the Community fleet. Hence our support for this report, despite the measures already taken in this field by the Council.
We have reached the end of the agenda.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 5.05 p.m.)
. (PT) We are all aware of the importance of the activity of the Member States' fleets in non-Community waters. This is crucial for supplying our market, which has a shortfall in fish products and for preserving fishing in those EU regions that depend on it and which tend historically, to be least-favoured regions, which lack economic alternatives.
I have voted in favour of this report in order to convey this importance and to demonstrate my agreement with the analysis made by the rapporteur - I agree with many of the suggestions she has made. To quote the introduction to the code of conduct for responsible fisheries, (28th session of the FAO Conference of 31 October 1995, 'Fisheries, including aquaculture, provide a vital source of food, employment, recreation, trade and economic well-being for people throughout the world, both for present and future generations and should therefore be conducted in a responsible manner.' I would highlight the rapporteur's warning about the need to combat all forms of illegal fishing, her call for closer relations with the Mediterranean countries and her request for the creation of joint ventures with third countries to be encouraged.
The Commission still needs to clarify how it is going to secure a higher profile for the international dimension of the common fisheries policy within the Union's external policy. It is also crucial that effective aid for the renewal of fishing fleets is maintained.